Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

 Nos. 04-CF-253, 10-CO-386, 04-CF-483, 10-CO-385, 11-CF-1130, 11-CF-1131
              04-CF-287, 10-CO-396, 04-CF-297, & 10-CO-395

                               HARRELL E. HAGANS,

                               BRION X. ARRINGTON,

                                WARREN N. ALLEN,

                                        AND

                                  GARY A. LEAKS,

                                                   APPELLANTS,

                                         V.

                                  UNITED STATES,

                                                    APPELLEE.

                       Appeals from the Superior Court
                          of the District of Columbia
                (F-5226-00, F-5199-00, F-6780-00 & F-6595-00)

                        (Hon. Robert I. Richter, Trial Judge)

(Argued June 13, 2012                                           Decided June 5, 2014)

      Veronice A. Holt for appellant Harrell E. Hagans.

      Lisa H. Schertler, with whom David Schertler was on the brief, for appellant
Brion X. Arrington.
                                        2

      Matthew D. Krueger, with whom Jeffrey T. Green and Matthew J. Warren,
were on the brief, for appellant Warren N. Allen.

     Matthew M. Hoffman, with whom Barbara E. Rutkowski and Nicholas J.
Kim were on the brief, for appellant Gary A. Leaks.

       Nicholas P. Coleman, Assistant United States Attorney, with whom Ronald
C. Machen Jr., United States Attorney, Roy W. McLeese III, Assistant United
States Attorney at the time the brief was filed, and Michael D. Brittin and Seth P.
Waxman, Assistant United States Attorneys, were on the brief, for appellee.

      Before WASHINGTON, Chief Judge, GLICKMAN, Associate Judge, and REID,
Senior Judge.


      GLICKMAN, Associate Judge: On April 25, 2001, appellants Harrell Hagans,

Brion Arrington, Warren Allen, and Gary Leaks were indicted for conspiring to

assault and kill members, associates, and friends of a criminal enterprise known as

the “Mahdi Brothers organization,” and for committing first-degree murder while

armed and related crimes in furtherance of that conspiracy. All four appellants

were charged with the May 17, 2000, murder of Eva Hernandez. Appellants

Arrington and Hagans were charged in addition with the February 29, 2000,

murder of Danny Webb.



      While appellants were awaiting trial, several other indictments were returned

against Arrington. Two of them charged him with assault with intent to kill while

armed (“AWIKWA”) and related weapons offenses in connection with the

shootings of Antonio Tabron on January 24, 1999, and Robert Nelson on January
                                         3

30, 2000. On the government‟s motion, these two AWIKWA indictments against

Arrington were joined for trial with appellants‟ earlier indictment. Appellants‟

joint trial commenced on September 23, 2003, and continued for ten weeks. On

December 3, 2003, the jury rendered its verdict, finding appellants guilty on all

counts as charged.



      The trial court proceedings in this case were lengthy and complex, and

appellants challenge their convictions on numerous grounds. We find that some of

their claims are not without merit. Indeed, the government now concedes one error

of constitutional magnitude, involving its introduction of testimonial hearsay in

violation of appellants‟ Sixth Amendment rights of confrontation. Nonetheless, we

conclude that the errors were few in number and not consequential enough to

warrant reversal of appellants‟ convictions.



                             I. The Evidence at Trial



      According to the government‟s evidence at trial, appellants were members of

the so-called Delafield gang, a group of men who, among other things, sold

marijuana in the area around Delafield Place in Northwest Washington, D.C. A

number of witnesses testified about the Delafield gang and its activities. Five

former members of the gang, cooperating with the prosecution in accordance with
                                         4

plea agreements, were among the key witnesses against appellants. In 1999 and

2000, the period encompassed by the indictments, appellants Arrington and

Hagans, along with cooperating witness Kevin Evans, were the putative leaders of

the Delafield gang, while appellants Allen and Leaks and cooperating witnesses

Charles Payne, Marquet McCoy, Sean Gardner, and Jason Smith were lower-

ranking members. Gardner stored and maintained many of the gang‟s assault

weapons and other firearms, while Jason Smith specialized in stealing cars for

gang members‟ temporary use.



      The shootings at issue in this case were allegedly committed in the course of

a violent feud between the Delafield gang and a rival drug gang led by five

brothers—Abdur, Nadir, Rahammad, Malik, and Musa Mahdi—who lived in the

1300 block of Randolph Street in Northwest Washington, D.C. A number of

former members and associates of the Mahdi brothers‟ organization testified about

the shootings pursuant to cooperation plea agreements.        (None of the Mahdi

brothers themselves appeared as a witness at appellants‟ trial. However, as we

shall discuss, the jury heard redacted versions of factual proffers to which four of

the brothers had assented when they pleaded guilty to federal charges.)      It was

unclear how the feud began—it may have started with the shooting some time prior

to 1996 of a Delafield gang member named Steve St. John—but it began to
                                         5

escalate in 1999 with the shooting of a Mahdi gang member named Antonio

Tabron.



      A. The Shooting of Antonio Tabron on January 24, 1999, and its
      Aftermath


      The principal testimony about this shooting was provided by Delafield

cooperator Kevin Evans. On the evening of January 24, 1999, according to Evans,

Arrington informed him that Antonio Tabron was parked in front of Arrington‟s

house near an alley in the 300 block of Decatur Street. The two men proceeded to

the alley, where they encountered Steve St. John, whom Tabron supposedly had

shot in 1996. Arrington handed his 9-millimeter Ruger handgun to St. John so he

could retaliate. Shaking, St. John said he could not do it. Arrington took back his

gun, fired a number of shots at Tabron‟s car, and continued to shoot as he backed

into the alley and disappeared from Evans‟s sight. Tabron‟s car swerved onto the

sidewalk and stopped in a front yard on Decatur Street. Police called to the scene

found Tabron, who was wounded in the leg, hiding behind a house there.



      As various witnesses, including cooperating Mahdi and Delafield gang

members, testified, the shooting of Tabron initiated a series of retaliatory actions.

On the night following the shooting, Tabron‟s brother Antoine drove to the

Delafield neighborhood with Musa and Nadir Mahdi and others. They shot at a
                                            6

group of men near the corner of Delafield Place and Fourth Street but did not hit

anyone. Evans testified that he witnessed this shooting from his apartment window

with Arrington and Hagans. According to Evans, Arrington identified the shooters

as Mahdi gang members and said the Delafield gang needed “to get some guns and

put a stop[] to it.”



       A month later, on February 28, 1999, masked gunmen attacked and shot

Delafield gang member William Ray on the street shortly after he left a meeting

with Arrington, Hagans, Evans, and Charles Payne to go sell marijuana.1 The

shooting left Ray paralyzed. The Delafield gang attributed the shooting to the

Mahdis; Ray told Evans he believed it was in retaliation for the shooting of

Tabron. A few days after that, in early March, Antoine Tabron and Nadir Mahdi

attempted to shoot Payne after following him home from a nightclub. 2 Payne

escaped without injury because their guns jammed. Sometime after this, according

to Payne and Evans, another Mahdi gang member shot at them while they were in

Evans‟s car.




       1
           Payne and Evans witnessed the shooting and testified about it at trial.
       2
           Payne and Tabron both testified about this incident.
                                            7

      B. The Shooting of Robert Nelson on January 30, 2000



      The primary witness to the next charged shooting was Evans. Early on the

morning of January 30, 2000, as he and Arrington left The Palace nightclub and

walked to their cars, a white car pulled up and a man got out. Evans saw Arrington

reach into the trunk of his car, pull out a .45-caliber gun, and begin shooting at the

man, who fell to the ground.        Shots then rang out from other quarters, and

Arrington stopped shooting, closed the trunk of his car, and fled on foot.3

Arrington told Evans the next day that he was shooting at Robert Nelson, a Mahdi

gang member whom Evans had not recognized. Nelson sustained bullet wounds in

his hip, groin, and leg, but he survived.



      C. The Murder of Danny Webb on February 29, 2000



      Evans and Payne testified that on the morning of February 29, 2000, Payne,

at Arrington‟s instruction, drove Arrington, Hagans and Evans into Mahdi

territory. As they came to the corner of Thirteenth and Taylor Streets, Hagans

noticed Danny Webb, a Mahdi gang member, and pointed him out to the others.

      3
           Two cooperating former Mahdi gang members, Hooker and Tabron,
testified that Nadir Madhi later told them it was he and another Mahdi who had
returned Arrington‟s fire.
                                           8

Arrington declared they should “light him up.” Payne pleaded with them not to

hurt Webb, who was his friend, but Arrington and Hagans ordered him to pull up

to Webb and stop the car, which he did. While Payne remained seated, Arrington,

Hagans and Evans exited the vehicle. The three men shot at Webb, chasing him

into an alley before eventually returning to their car and driving off.   A neighbor

saw Webb flee down the alley and collapse at his front porch. Webb suffered nine

gunshot wounds and died later that day.4



      D. Further Shootings in the Wake of Webb’s Murder



      The murder of Webb was followed in the next several weeks by a number of

shooting incidents involving Delafield and Mahdi gang members.5 Not long after

Webb‟s funeral, three of the Mahdi brothers drove with other members of their

gang to the Delafield neighborhood and surprised a group that included three of the

appellants—Arrington, Hagans, and Allen—as well as Evans, Payne, and Marquet

McCoy. There was a brief exchange of gunfire, in which no one was injured.

Next, on March 12, 2000, Hagans and Arrington, accompanied by Evans, fired on
      4
        As part of their cooperation plea agreements, Evans and Payne each had
pleaded guilty to second-degree murder for their participation in Webb‟s shooting.
      5
        Testimony about these incidents was provided by cooperating witnesses
from both gangs.
                                        9

a car in which they thought Mahdi gang members were riding.            One of the

vehicle‟s occupants, who was not a member of the Mahdi organization, was

injured.



      Two months later, on May 10, 2000, Jason Smith drove Hagans and

Arrington in a stolen car to the 3900 block of Fourteenth Street, where the three

men fired shots at suspected Mahdi gang members, apparently including

Rahammad Mahdi. In revenge, Abdur and Nadir Mahdi returned to Delafield

territory that night and shot at Payne and McCoy, wounding the latter. According

to Payne, members of the Delafield gang, including all of the appellants here,

discussed the need to retaliate against the Mahdis. Approximately four days later,

Arrington and Hagans armed themselves with assault rifles and, with Payne

driving, went looking for Mahdi gang members. When they arrived, eventually, at

the intersection of Fourteenth and Monroe Streets, Northwest, Arrington and

Hagans got out and started shooting at an individual who fled on foot down

Monroe Street. (Payne, who recounted this incident at trial, could not tell who the

targeted individual was and did not know if anyone was injured in the shooting.)
                                         10

     E. The Murder of Eva Hernandez and Shooting of Gloria Flores-Bonilla
on May 17, 2000


      At around 5:00 in the afternoon on May 16, 2000, Payne drove Arrington,

Hagans, and Leaks in Evans‟s burgundy Chevy Caprice down Fourteenth Street on

what was apparently a reconnaissance expedition to “see,” as Payne testified, “if

there was anything out.”6 From James Hamilton‟s front porch at 3924 Fourteenth

Street,7 the Caprice was observed by Nadir Mahdi. He left the porch, ran after the

car, and started shooting at it with a handgun.8 Its occupants, being without their

weapons, did not return his fire. They drove off unhurt, though the vehicle was hit

by several bullets. Payne recounted that on their way back home, Arrington and

Hagans vowed revenge, saying that they were “going to go back down there and

light them [Mahdis] up.” Arrington stated that he would have Jason Smith steal

some cars so they could return to Fourteenth Street to retaliate.



      6
         Evans was not with them. He had been arrested on May 9, and was not
released until May 19, 2000.
      7
           Hamilton, one of several witnesses who testified about this incident at
trial, allowed the Mahdi gang to use his porch to deal drugs.
      8
         At trial, both Payne and Hamilton described the incident and identified
Nadir Mahdi as the shooter. Nadir Mahdi admitted he was the shooter to David
Tabron, a gang member who also testified. In addition, as we discuss below, the
jury heard that Nadir Mahdi admitted to this shooting when he pleaded guilty in
federal court.
                                        11

      Later that night, Smith, Hagans, Arrington, and Payne went out and stole

two Honda Accords, one gray and the other burgundy.9 In a meeting with Allen

and Leaks at an alley near Hagans‟s house, it was agreed that Payne and Smith

would drive the group in the two Accords to Fourteenth Street, where appellants

would emerge from the vehicles and shoot Mahdi gang members. The six men

then went to Sean Gardner‟s apartment building to obtain firearms for Allen and

Leaks.



      Thus it came to pass, according to the government‟s witnesses,10 that early

in the morning on May 17, 2000, Payne and Smith drove Arrington, Hagans,

Allen, and Leaks to Fourteenth Street to retaliate against the Mahdis. Payne drove

Arrington and Hagans in the gray Accord, and Smith followed them with Allen

and Leaks in the second car. The six men were heavily armed, with handguns,

assault rifles, and a shotgun. After arriving on Fourteenth Street, the cars stopped

      9
          The cars‟ owners testified they had parked them on the street between 7:00
and 8:00 that evening. When the police found the abandoned vehicles several
hours later, their ignitions had been pulled out, which was the method Smith
testified he had used to steal them.
      10
          The primary testimony at trial about appellants‟ actions was provided by
Payne and Smith (who each had pleaded guilty to second-degree murder for their
involvement), and by Gardner, who did not accompany appellants but saw them
just before they drove off to Fourteenth Street and again when they returned from
the shootings there.
                                          12

at the house where they had seen Nadir Mahdi on the porch earlier in the day.

Appellants proceeded to fire in its direction; Payne testified that the shooting lasted

“a couple of minutes,” during which he saw some movement in the area at which

they were firing. The shooting caused widespread damage to the targeted house

and nearby cars and buildings.11



      Eva Hernandez, a woman who lived with her family next door to the

targeted house, at 3922 Fourteenth Street, had just returned home from the

laundromat with her two sons and was unloading her car when the shooting started.

She was shot in the neck and died on the front steps of her house. According to

subsequent analysis, the bullet and bullet fragments recovered from her body were

fired by one of the assault rifles, a Mac-90. Gloria Flores-Bonilla, who lived a

couple of doors down at 3928 Fourteenth Street, was sitting in her bed when she

was grazed in the back by a .45-caliber bullet that came through her window.




      11
         At the start of the shooting, Smith was grazed on the head, apparently by
broken glass or shrapnel. He got out of the car and started running, firing his gun
as he did so until the weapon jammed. He left the area and eventually made his
way back to his own neighborhood on foot. In Smith‟s absence, Leaks took over
the wheel of the burgundy Accord.
                                        13

      In a few minutes, the shooting stopped and appellants drove back to the alley

behind Gardner‟s building, where they dropped off Arrington and Hagans.12 Allen,

Leaks, and Payne took the stolen Accords and left them in an alley next to Rock

Creek Cemetery. They then walked back to Gardner‟s building. Shortly after they

rejoined Arrington and Hagans there, Smith reappeared; displaying his bloody

head wound, he explained why he had run away on Fourteenth Street. 13           At

Arrington‟s direction, Allen, Leaks, and Payne returned to the stolen Accords to

wipe them down and to dispose of expended shell casings remaining in the cars by

throwing them into the cemetery.




      12
           On the way, Leaks inadvertently crashed the burgundy Accord into the
back of the gray Accord when Payne stopped the car because Arrington wanted to
shoot someone getting out of a parked truck. Both automobiles were damaged in
the collision.
      13
          Before the six men dispersed, they met with Gardner and told him what
they had done on Fourteenth Street (though at this juncture they did not yet know
whether they had shot anyone). Gardner recounted their incriminating admissions
at trial. Some of the participants in the raid on Fourteenth Street subsequently
admitted their involvement to others who also were to become prosecution
witnesses: Arrington spoke about it with Evans and Antonio Hardie (who bought
marijuana from him); Leaks and Allen admitted their complicity to McCoy; and
Payne told what happened to Evans and his future wife, Tamika Payne (both of
whom recounted his statements at trial; they were admitted as prior consistent
statements to rebut charges of fabrication motivated by his subsequent cooperation
with the prosecution).
                                        14

      Just a few hours later that same morning (before 8 a.m.), the police found the

Accords by the cemetery where they had been abandoned. From the rear door of

the gray Honda, they obtained Hagans‟s fingerprint. The police also recovered

shell casings from the vehicles and, eventually, from the cemetery.



      F. The Shooting of Arrington on May 26, 2000



      The warfare between the Delafield and Mahdi gangs continued after May

17, 2000. Of relevance for present purposes, on the afternoon of May 26, 2000,

Abdur and Nadir Mahdi ambushed Arrington as he was working on his car parked

on Sheridan Street. Arrington sustained a gunshot wound in the left side of his

chest.14 He later told Evans, McCoy, and Hardie that he had managed to fire back

at his assailants, one of whom he identified as a Mahdi.



      G. The Roxboro Place Shooting on June 3, 2000



      Over Arrington‟s objections, the trial court permitted the government to

present evidence of a shooting on June 3, 2000, in an alley off of Roxboro Place,

      14
          Abdur Mahdi admitted the shooting to members of his gang who testified
at appellants‟ trial. Nadir Mahdi admitted his involvement in his guilty plea
proffer.
                                           15

Northwest, even though it was not part of the Delafield gang‟s feud with the Mahdi

organization and no charges arising out of this incident were included in the

indictments in this case. The evidence was admitted solely for its relevance in

establishing Arrington‟s possession of two firearms that had been used (according

to ballistics evidence and expert testimony) in the Hernandez, Webb, and other

Mahdi-related shootings for which Arrington was on trial—a Ruger handgun and a

Mac-90 assault rifle.15 Given this limited purpose, and to avoid undue prejudice to

Arrington, the jury was not told that two persons were killed in the June 3

shooting. The government introduced its evidence concerning the incident through

multiple witnesses, the most important being Delafield cooperators Evans and

Smith. Evans had pleaded guilty to one count of assault with intent to kill while

armed for his own participation in the Roxboro Place shooting.



      As Evans testified, he was selling marijuana on Delafield Place shortly

before noon on June 3, 2000, when Arrington drove up in a Cadillac that Smith had

stolen the previous evening.16 Arrington asked Evans to come with him to help

      15
         The trial court also permitted the government to introduce evidence of
another shooting unrelated to the Delafield-Mahdi feud for the same evidentiary
purpose. As no issue is raised on appeal about this ruling, we refrain from
summarizing the evidence of this other shooting incident.
      16
           Smith testified to having stolen the car.
                                         16

him jumpstart Arrington‟s own car, an RX-7. Evans got in the Cadillac and saw

three guns in the vehicle: a nine millimeter Ruger, a black .45 caliber pistol, and a

Mac-90.



      When Arrington and Evans arrived at Arrington‟s car, they saw a burgundy

Mazda drive up the street and turn into an alley immediately in front of them.

Arrington told Evans that this Mazda had been following him all morning and that

he wanted to find out why. The pair proceeded to follow the Mazda. They saw it

stop at the end of the alley, behind Roxboro Place, and watched a pedestrian walk

up to it and transact some business—apparently a drug buy—at its window.



      According to Evans, Arrington then exited the Cadillac with his Ruger and

immediately started shooting at the Mazda. Evans followed suit, firing the .45

caliber handgun he found in the Cadillac at an occupant of the Mazda who fled on

foot. Arrington returned to the Cadillac, retrieved the Mac-90, and continued

shooting with it. When Arrington finally stopped shooting, he and Evans ran back
                                        17

to the Cadillac and drove to the vicinity of Delafield Place, where Arrington

dropped Evans off.17



      In the alley where the shooting occurred, police found and collected what a

mobile crime scene officer described as “a tremendous amount of firearm

evidence.” A firearms examiner who had analyzed this evidence, comparing it to

the ballistics evidence recovered by police from the Mahdi-related shootings,

testified that it included (1) nine shell casings expelled by the same Ruger used in

the shootings of Webb, Tabron, Vance, and Arrington; (2) twenty-five shell

casings and four bullets or bullet fragments from the Mac-90 used in the shooting

of Hernandez and in the shooting on 14th and Monroe Streets on May 14 or 15;

and (3) one .45-caliber shell casing expelled from the same gun used in the Webb,

Nelson, Vance, and Flores-Bonilla shootings.



      The day after the Roxboro Place shooting, the police found the stolen

Cadillac parked near Rock Creek Cemetery. Among the items of evidence found




      17
          Evans‟s account of the incident was corroborated at trial by several
witnesses on the scene. In addition, Payne, McCoy, and Hardie testified that
Arrington had told them of his involvement in the Roxboro Place shooting.
                                         18

inside the vehicle were a burnt cigarette with Arrington‟s DNA on it, and a cassette

tape bearing Jason Smith‟s thumbprint.



                         II. Appellants’ Claims of Error



      In seeking reversal of their convictions, some or all appellants challenge

several rulings respecting the government‟s evidence at their joint trial.       The

rulings, in the order we shall discuss them, allowed the government to introduce

(1) the Mahdi brothers‟ guilty plea proffers, (2) extrajudicial statements of non-

testifying co-defendants, (3) evidence of Arrington‟s involvement in the uncharged

Roxboro Place shooting, and (4) contingently, Jason Smith‟s prior consistent grand

jury testimony.   Appellants also contend the court erred (5) by allowing the

government in its closing arguments to make improper reference to Charles

Payne‟s grand jury testimony. Finally, appellants Allen and Leaks argue that (6)

the trial court abused its discretion in denying their motions for separate trials

because the evidence against them was minimal compared to the evidence against

their co-defendants; and that (7) the government did not present sufficient evidence

that either of them had a specific intent to kill in connection with the shootings of

Hernandez and Flores-Bonilla, the mens rea required to support their convictions

for first-degree murder and AWIKWA.
                                         19

       A. The Mahdi Plea Proffers



       In 2001, the Mahdi brothers were indicted on multiple criminal charges

related to their gang‟s narcotics distribution conspiracy. Four of the five brothers

eventually pleaded guilty to the conspiracy in federal district court, and Nadir and

Rahammad Mahdi also pleaded guilty to having attempted to kill Arrington and his

associates.18 In tendering their guilty pleas, the Mahdi brothers agreed to factual

proffers prepared by the government. They did not agree to cooperate with the

government, however, and they asserted their Fifth Amendment privileges not to

testify at appellants‟ trial.



       Over appellants‟ objections, the trial court allowed the government to

introduce redacted versions of the Mahdi brothers‟ plea proffers in evidence as

statements against penal interest.19 As presented to the jury in their redacted form,

the plea proffers described the Mahdi organization‟s drug-distribution operations


       18
           The fifth brother, Abdur Mahdi, was convicted after trial. See United
States v. Mahdi, 598 F.3d 883 (D.C. Cir. 2010).
       19
          The trial court redacted the proffers of Nadir and Rahammad Mahdi by
(1) replacing references to “Brion Arrington and his associates” with “Brion
Arrington and others” and (2) removing references to specific shootings allegedly
perpetrated by Arrington and his associates and substituting the phrase “acts of
violence against members of the Mahdi organization.”
                                         20

and other criminal activities, including numerous acts of violence that its members

had committed against rival drug dealers unrelated to the Delafield organization.

In addition, Nadir and Rahammad Mahdi‟s redacted proffers stated that they and

other Mahdi gang members had conspired to kill “Arrington and others, because

they believed that Arrington and others were responsible for acts of violence

against members of the Mahdi organization.” Nadir Mahdi‟s proffer described

how (1) on May 16, 2000, he and other gang members were sitting out on a front

porch on Fourteenth Street when he saw and shot at a car containing Arrington and

others; and (2) on May 26, 2000, he and other members of the Mahdi gang shot

and wounded Arrington with the intent to kill him.



      Before the proffers were read into the record, the trial court informed the

jury that the four Mahdi brothers had pleaded guilty in district court and had

admitted, under oath, the criminal activity described in the proffers. After the

proffers were read, the trial court explained to the jury that they were admitted only

to show what Nadir and Rahammed Mahdi believed and the background of the

alleged relationship between the Mahdi and Delafield gangs, and that the proffers

were not evidence that Arrington “or anyone else” (other than the Mahdis) “did

anything.”
                                        21

      Appellants objected to the admission of the plea proffers on Confrontation

Clause grounds. In light of the Supreme Court‟s subsequent decision in Crawford

v. Washington20 and this court‟s decisions thereafter in Morten v. United States21

and Williams v. United States,22 the government concedes, correctly, that the

admission of the plea proffers at appellants‟ trial violated their Sixth Amendment

right of confrontation and hence was an error of constitutional magnitude. As

such, and because the claim of error was preserved by timely and specific

objections, “reversal is required unless it is shown „beyond a reasonable doubt that

the error complained of did not contribute to the verdict obtained.‟” 23 The burden

on the government to establish harmlessness beyond a reasonable doubt is a heavy

one, but it is not necessarily insurmountable.     “„In some cases, the properly

admitted evidence of guilt is so overwhelming, and the prejudicial effect of the

      20
         541 U.S. 36, 53-54 (2004) (holding that the prosecution‟s introduction in
evidence of a testimonial statement from a witness who does not appear at trial
violates the Confrontation Clause of the Sixth Amendment unless the witness is
both unavailable to testify and the defendant had a prior opportunity for cross-
examination).
      21
         856 A.2d 595, 600 (D.C. 2004) (holding that appellants‟ right of
confrontation was violated by the admission of declarations against penal interest
made by non-testifying co-conspirators when they entered guilty pleas).
      22
           858 A.2d 978, 981 (D.C. 2004) (same).
      23
         Morten, 856 A.2d at 600 (quoting Chapman v. California, 386 U.S. 18,
24 (1967)).
                                         22

[improperly admitted evidence] is so insignificant by comparison, that it is clear

beyond a reasonable doubt that the improper use of the [evidence] was harmless

error.”‟24 The factors that bear on whether a Confrontation Clause violation was

harmless include “the strength of the government‟s case, the degree to which the

statement was material to a critical issue, the extent to which the statement was

cumulative, and the degree to which the government emphasized the erroneously

admitted evidence in its presentation of the case.”25



      In Morten and Williams, where we held that the Confrontation Clause

violation was not harmless beyond a reasonable doubt, the erroneously admitted

plea proffers were made by the appellants‟ co-conspirators, and they provided

substantial and direct proof of both the conspiracy and the substantive charges

against the appellants.26   In this case, neither of those things was so:         The


      24
         Morten, 856 A.2d at 600-01 (quoting Schneble v. Florida, 405 U.S. 427,
429 (1972)).
      25
          United States v. Reifler, 446 F.3d 65, 87 (2d Cir. 2006); see also id. at 90
(concluding that the unconstitutional admission of co-conspirators‟ guilty plea
allocutions to establish two essential elements of a conspiracy charge was harmless
beyond a reasonable doubt, given, inter alia, “the brevity of the government‟s
mention of the plea allocutions, the purely cumulative character of the statements,
and the strength of the government‟s case”).
      26
           The appellants in Morten and Williams were charged with having
conspired, as members of the Stanton Terrace Crew, to kill members of a rival
                                                               (continued…)
                                          23

improperly admitted extrajudicial statements were not those of appellants‟ co-

conspirators, but rather were made by members of the rival gang; and the

statements did not directly incriminate appellants or prove any of the charges

against them. Nonetheless, appellants claim, the Mahdi plea proffers were as

prejudicial as the extrajudicial statements in Morten and Williams, and for much

the same reasons.



      First, appellants argue, the plea proffers tended to prove the existence of the

charged conspiracy by showing its “mirror-image,” or what the prosecutor called

in his rebuttal argument “the other side of the equation.”          That the Mahdis

conspired to retaliate against “Arrington and others” for their acts of violence

implied, it is said, that “Arrington and others” had conspired to commit and

committed such acts (and, perhaps, that Arrington was one of the leaders of the

conspiracy). Moreover, appellants contend, Nadir Mahdi‟s admission that he shot

at “Arrington and others” on May 16, 2000, established a motive for appellants—



(continued…)
gang, the Parkland Crew, and with substantive crimes in furtherance of that
conspiracy. To prove both the conspiracy and the substantive offenses, the
government relied heavily on out-of-court declarations against penal interest by
two members of the Stanton Terrace Crew. These declarations were contained in
the transcripts of their plea colloquies when they pleaded guilty shortly before trial,
and in the videotape of a statement given by one of them to the police.
                                         24

Arrington, in particular—to commit the shooting that night in which Eva

Hernandez was killed and Flores-Bonilla was wounded.27 Finally, appellants argue

that the description of the May 16 shooting in Nadir Mahdi‟s proffer served to

bolster the credibility of Charles Payne, a key prosecution witness.28




      27
          In his rebuttal argument, the prosecutor asked the jury, “[W]hat happened
on May 16, seven hours before Eva Hernandez [was killed]. Nadir Mahdi came
off the porch? Is that true? On this evidence it is unquestionably true. We got a
guilty plea from the man who did it for goodness sake.” It must be noted that the
prosecutor proceeded immediately to remind the jury that Nadir Mahdi‟s guilty
plea was not the only evidence of this: “You have heard from numerous witnesses,
you heard from live witnesses who told you that Nadir Mahdi did that.”
      28
          As the prosecutor told the jury, “[i]f you believe Charles Payne—forget
about all the other evidence, if you believe Charles Payne alone, you have
sufficient evidence beyond a reasonable doubt to convict these four defendants of
what happened to Eva Hernandez.” The prosecutor cited the consistency of
Payne‟s testimony with the facts recounted in Nadir Mahdi‟s plea proffer as one
reason to find Payne credible. In his initial closing argument, for instance, the
prosecutor stated:

             Nadir M. Mahdi pled guilty to [the May 16 shooting] in
             federal court the date, February 21st, 2003. Less than a
             year ago. Charles Payne came to the grand jury in
             September [of] the year 2000. So when Charles Payne
             sits on the witness stand and tells you I drove through
             that block with Brion Arrington and others, you saw his
             testimony, that‟s what we would ask you to consider first.
             But remember Nadir Mahdi pled guilty to doing just that.
             Just like Charles Payne tells you. Something Charles
             Payne could have absolutely no way of knowing.
                                           25

         In response, the government contends that the improper admission of the

plea proffers did not prejudice appellants because: (1) the proffers themselves

were “entirely cumulative of other evidence presented by multiple, live witnesses

at trial;” (2) the issues the proffers addressed were “peripheral; none of them

provided any direct proof at all of appellants‟ guilt of the charged conspiracy or

substantive offenses;” and (3) “although the government made use of the proffers

in its closing and rebuttal arguments, they were hardly the central focus of the

government‟s case, which presented overwhelming evidence of appellants‟ guilt

through the consistent testimony of numerous independent witnesses, corroborated

by extensive firearms and other forensic evidence.”29



         Considering the record of appellants‟ ten-week trial in its entirety, we

conclude that the government has carried its burden of establishing that the

erroneous admission of the Mahdi plea proffers was harmless beyond a reasonable

doubt.        For the following reasons, we are satisfied that the proffers did not

prejudice appellants.




         29
              Brief of Appellee at 76.
                                         26

        To begin with, the government is correct in emphasizing that, unlike the

testimonial hearsay of the defendants‟ coconspirators in Morten and Williams, the

Mahdi plea proffers were not directly probative of any of the crimes charged in this

case.    The proffers did not assert the existence of the Delafield criminal

organization or appellants‟ involvement in a conspiracy of any kind; nor did they

mention any of the shootings with which appellants were charged. Although the

proffers stated that Nadir and Rahammad Mahdi “believed” Arrington and others

were responsible for (unspecified) acts of violence against the Mahdi organization,

the proffers set forth no basis for that belief and were not offered or relied upon as

evidence of its truth. To the contrary, the trial court instructed the jury that the

proffers were “not any evidence” that Arrington or his co-defendants “did

anything.” Thus, even if the proffers‟ description of a Mahdi conspiracy against

“Arrington and others” implied the existence of a “mirror image” conspiracy by

Arrington and others against the Mahdi organization, the jury was inoculated

against drawing that implication.



        The government is also correct in stating that it relied on abundant

admissible and probative evidence wholly apart from the plea proffers to prove the

existence of the Mahdi and Delafield gangs, the feud between them, appellants‟

conspiracy, and appellants‟ commission of each of the shootings charged in their
                                         27

indictments—evidence that included the live eyewitness testimony of a slew of

witnesses associated with each of the two gangs. For the most part, the Mahdi plea

proffers added nothing of consequence to this evidence; they were cumulative at

best.



        Citing Morten, appellants argue that the Mahdi plea proffers were

qualitatively superior to the cooperating witnesses‟ in-court testimony because, in

contrast to that testimony, the proffers were read to the jury without disclosure of

“the advantages [the Mahdi defendants] secured by pleading guilty and

incriminating” Arrington and others.30 But even setting aside the fact that the

Mahdi brothers did not incriminate appellants (and thus their proffers were

decidedly inferior, from the prosecution‟s perspective, to the cooperating

witnesses‟ in-court testimony), this case is not comparable to Morten. Here, unlike

in Morten, the jury was informed that the proffers were statements adopted as part

of guilty pleas.31 Thus, appellants were in a position to argue, and the jury was in a

position to understand, the possible motivations of the Mahdi brothers, including


        30
             Morten, 856 A.2d at 601.
        31
           In Morten, the jury was told only that the transcribed statements had been
made in an “official proceeding” of an unspecified kind. Id. It was not disclosed
that the statements were made pursuant to plea agreements.
                                        28

the incentive to curry favor with the government to gain a more lenient sentence.32

Moreover, as the government points out, appellants were free to impeach the

Mahdi brothers with their plea agreements or in any other permissible way, even

though they did not testify.33



       What we must focus on is Nadir Mahdi‟s proffer and the support it alone of

the four proffers provided to the government‟s proof of appellants‟ commission of

the shooting on May 17, 2000, in which Eva Hernandez was killed and Gloria

Flores-Bonilla was wounded. Nadir Mahdi‟s proffer did not add to the mass of

incriminating evidence directly; it did not say anything at all about the May 17

shootings. But what the proffer did do was describe the incident that, according to

Payne, precipitated the attack on Fourteenth Street. Nadir Mahdi‟s admission to

having shot at Arrington and his associates on the afternoon of May 16

corroborated Payne‟s testimony on this point and helped establish a motive for

appellants to retaliate.

       32
         Making that very point, Hagans‟s counsel asserted in closing argument
that plea proffers were “not worth the paper they‟re printed on because the
government makes the proffer, they put down what they want, you either sign it or
you don‟t.”
       33
          See Watkins v. United States, 846 A.2d 293, 298 (D.C. 2004) (citing
Federal Rule of Evidence 806, which permits the impeachment of a non-testifying
declarant whose hearsay statement has been admitted in evidence).
                                        29

      We are not persuaded, however, of the importance of this contribution by

Nadir Mahdi to the evidence against appellants. As summarized above, appellants‟

involvement in the May 17, 2000, raid was established at trial by multiple

witnesses in addition to Payne, including: (1) Smith, who, like Payne, admitted to

having participated in the raid himself; (2) Gardner, who witnessed appellants‟

activities immediately before the raid, and talked with them about it immediately

afterward; (3) Evans and Hardie, to whom Arrington admitted his involvement;

and (4) McCoy, to whom Leaks and Allen did likewise.               In addition, the

government presented the evidence that Hagans‟s fingerprint was found on the

door of one of the stolen Accords and corroborative ballistics evidence.



      There likewise was substantial corroboration at trial, apart from Nadir

Mahdi‟s plea proffer, of Payne‟s testimony about the May 16, 2000, incident in

which Nadir shot at Arrington. As previously mentioned, two of Nadir Mahdi‟s

own associates (James Hamilton and David Tabron) confirmed that he committed

the May 16 shooting, and Kevin Evans and Tamika Payne testified to Payne‟s prior

consistent statements about the incident (given before he had any reason to

fabricate).34 While Payne, testifying pursuant to a cooperation plea agreement and


      34
         Based on a physical description given by a neighbor, Hagans argued that
the shooter was Joseph Hooker, not Nadir Mahdi. The government argued that the
                                                                  (continued…)
                                        30

facing the prospect of a potentially lengthy sentence for the crimes to which he had

pleaded guilty, was hardly a disinterested witness, his detailed testimony was not

materially undermined or contradicted despite appellants‟ strenuous efforts to

discredit him.35



      Appellants argue that the critical importance of the Mahdi plea proffers to

the government‟s case against them, and thus the likelihood of prejudice from their

admission in evidence, is shown by the prosecutors‟ reliance on the proffers in




(continued…)
description was unreliable, but in any case, because Hooker was a Mahdi gang
member himself, it was scarcely material whether he instead of Nadir Mahdi was
the shooter, and the attempt to undercut Payne on this point did not affect his
credibility significantly. Payne‟s account of the May 16 shooting, and in particular
his testimony as to who was present with him in the car, was otherwise
uncontradicted.
      35
          It appears that Payne made a compelling witness, one credibly motivated
not only by his admitted hope of some leniency at his sentencing, but also by
sincere remorse and a genuine desire to accept responsibility. He haltingly
described, for instance, how he tried not to watch as Arrington, Hagans, and Evans
repeatedly shot his friend, Danny Webb, over his protestations. His testimony,
which extended over hundreds of pages of transcript, was remarkably consistent,
both internally and with the other testimonial and physical evidence presented at
trial. When the prosecutor asked the jury in closing argument and rebuttal to
believe Payne, he emphasized “first and primarily his testimony day after day in
this courtroom, with four lawyers questioning him[,] [d]irect, non-evasive,
straightforward.”
                                         31

their closing and rebuttal arguments.36 We do not agree. We recognize that “[a]

prosecutor‟s stress upon the centrality of particular evidence in closing argument

tells a good deal about whether the admission of the evidence was meant to be, and

was, prejudicial.”37 In this case, however, and unlike in Morten, the erroneously

admitted plea proffers were far from central or critical to the case that the

government laid out. In several hours of argument, spanning some 240 pages of

transcript, we count only seven instances in which the prosecutors mentioned the

proffers, two in the initial closing argument and five in the rebuttal. Far from

being the centerpiece, fulcrum, linchpin or the like, the proffers were essentially

cumulative and peripheral. The prosecutors cited them as just one helpful but by

no means essential piece of evidence that supported the government‟s case.



      So, to take appellants‟ chief example, the prosecutors did cite Nadir Mahdi‟s

plea proffer as evidence that corroborated Payne‟s testimony about the May 16

shooting. But it was not the only such corroboration, the prosecutor emphasized,

nor did it outshine all the rest.    The prosecutors also cited the testimony of

Hamilton and other witnesses to the incident, and that of Tamika Payne, to whom

      36
         The United States was represented at trial by two prosecutors; one made
the government‟s initial closing argument and the other gave the rebuttal.
      37
           Morten, 856 A.2d at 602 (internal quotation marks and brackets omitted).
                                        32

Payne had described what happened; and ballistic and other physical evidence

supporting Payne‟s account that Nadir Mahdi left the porch and shot at Arrington

and the others in the car Payne was driving. Nadir Mahdi‟s plea proffer did not

become key evidence against appellants merely because the prosecutors invoked it

as one of many pieces of evidence corroborating Payne‟s testimony.38



      In sum, we conclude that the government has overcome the high bar set by

the Chapman standard of harmlessness for constitutional error.39           We are




      38
          The prosecutors also mentioned Nadir Mahdi‟s plea proffer when they
discussed the May 26 gunfight between Arrington and Mahdi gang members. But
that event was important primarily because it generated ballistics evidence (a shell
casing from Arrington‟s 9-millimeter Ruger handgun) linking Arrington to other
shootings; Nadir Mahdi‟s admission to having shot Arrington in the incident was
only marginally significant in this connection, and it was cumulative evidence of
the shooting at most. The plea proffer was not part of the evidence tying Arrington
to the Ruger.

      Finally, at the tail end of the rebuttal argument, the prosecutor made brief
references to the plea proffers as supporting the government‟s contentions that the
Mahdi Brothers criminal enterprise existed and that the Mahdis were “at war” with
the Delafield organization. But, as we have said, these facts were proved virtually
beyond peradventure by other evidence at trial, including the well-corroborated
testimony of several cooperating witnesses from both gangs.
      39
           See Chapman v. California, 386 U.S. 18, 24 (1967).
                                          33

persuaded that there is no reasonable possibility the improper use at trial of the

Mahdi guilty plea proffers contributed to appellants‟ convictions.40



      B. Extra-Judicial Statements of Co-Defendants



      Appellants present two distinct but related claims of error in the admission

of the testimony concerning their out-of-court admissions. One of the claims

concerns whether this evidence should have been excluded because the jury was

instructed on vicarious liability. The other claim focuses on whether one witness‟s

testimony, recounting admissions made by appellant Leaks, was sufficiently

redacted to avoid prejudice to the other appellants.



      Although we address these two claims separately, they are related in that

each claim invokes the same underlying evidentiary limitation, in multiple

defendant trials, on the permissible use of statements made by one defendant that

come within the party opponent exception to the rule against hearsay. (Because

the statements at issue in this case were non-testimonial, we focus solely on the

rule against hearsay and not on the Confrontation Clause.) When such a statement

is not independently admissible against the non-declarant co-defendants, care must

      40
           See Morten, 856 A.2d at 601.
                                        34

be taken to ensure that it is considered as evidence only against its maker and not

against the other defendants in violation of the general prohibition against the use

of hearsay. As we explain below, in cases where defendants may be convicted on

a theory of vicarious liability, admitting party opponent statements might make it

possible for all defendants to be convicted based on statements that are hearsay as

to all but one of them, an unacceptable outcome that we rejected in Akins v. United

States.41 This concern is not alleviated by an effective redaction of the statement

because the statement need only implicate one defendant to create the problem

recognized in Akins. Further, aside from the issue of vicarious liability, admitting

a confession of one defendant, as the statement of a party opponent, may conflict

with the rule against hearsay to the extent the confession implicates other

defendants. Even when the confession is introduced with an appropriate limiting

instruction, it may have to be redacted efficaciously to prevent the jury from using

it improperly against the non-declarant co-defendants.




      41
           679 A.2d 1017, 1031 (D.C. 1996).
                                         35

              1. The Vicarious Liability Problem



      Appellants contend that because the jury was given a Pinkerton instruction

on the vicarious liability of all co-conspirators for substantive crimes committed by

any of them in furtherance of the conspiracy,42 the trial court erred in admitting

certain of their out-of-court statements under the hearsay exception for statements

of party opponents,43 even with redactions and limiting instructions.44 Admission

of the extrajudicial statements, appellants argue, violated this court‟s holding in

Akins v. United States that “in a joint conspiracy trial where the government relies

on a theory of vicarious liability, statements may not be introduced under the

statements of party opponent exception to the rule against hearsay—or any other


      42
         See Pinkerton v. United States, 328 U.S. 640 (1946); see also Gordan v.
United States, 783 A.2d 575, 582 (D.C. 2001).
      43
           See Chaabi v. United States, 544 A.2d 1247, 1248 n.1 (D.C. 1988).
      44
         Specifically, appellants cite (1) Leaks‟s admission to McCoy that “[he]
and five others” were involved in the May 17 shooting; (2) incriminating
statements made by Arrington to Payne, Gardner, and Evans, and by Arrington and
Hagans to Smith, regarding the May 17 shooting; (3) testimony of McCoy that
Arrington asked him to “handle” Payne‟s “snitching” in order to prevent Payne
from testifying; (4) Gardner‟s testimony that, shortly after the shooting on May 17,
he heard an unidentified conspirator say the group “rode through, seen [sic]
someone standing on the porch, started firing and left;” and (5) Arrington‟s
statements, recounted by Hardie, that he did not notice when someone approached
him with a gun on May 26 because he was working on his car, and that he was
“lucky he had his own gun on him” so he could shoot back.
                                         36

hearsay exception that is not reliability-based—unless they are admissible as

coconspirators‟ statements in furtherance of the conspiracy.”45



      The reason for this rule is that a vicarious liability instruction may undercut

the condition under which a properly redacted party opponent statement may be

admitted in a joint trial—namely, the condition, on which the jury must be

instructed, that the statement is to be considered as evidence only against its maker

and not against the other defendants.46 The problem arises when the prosecution

proves that the defendants in a joint trial were engaged in a conspiracy and relies

on a party opponent statement to prove that the defendant who made it committed

a substantive crime in furtherance of the conspiracy. If the jury accepts that proof

and finds the declarant defendant guilty of the substantive crime, vicarious liability

renders the other defendants guilty of it as well on the same evidence, including the

      45
           Akins v. United States, 679 A.2d 1017, 1031 (D.C. 1996).
      46
         Under traditional rules of hearsay, a defendant‟s extrajudicial statement,
offered solely as the admission of a party opponent and not under any other
hearsay exception, is inadmissible against a co-defendant. (Keith) Thomas v.
United States, 978 A.2d 1211, 1222 (D.C. 2009). Moreover, if the statement is
testimonial in nature and the declarant defendant does not testify at trial, the
statement is also inadmissible against a co-defendant under the Confrontation
Clause of the Sixth Amendment. Id. at 1222-23. As we discuss further below,
even with an appropriate limiting instruction, redaction of the statement may be
necessary to remove incriminating references to co-defendants at a joint trial. Id.
at 1223-24.
                                         37

hearsay evidence that could not be considered against them, even if they were not

personally involved in the crime themselves. In this way, the vicarious liability

instruction may contradict and vitiate the limiting instruction under which the

hearsay was admitted.47



      Akins framed its rule against the admission of party opponent hearsay in

joint conspiracy trials not merely as an application of traditional rules of evidence,

but specifically to protect the Confrontation Clause rights of the non-declarant

defendants as those rights were understood in the era before the Supreme Court

decided Crawford v. Washington.48 While the Akins rule as stated is no longer a




      47
          See Akins, 679 A.2d at 1031 (declaring that “no limiting instruction can
cure” the problem); but see id. at 1037 (“We need not decide whether any limiting
instruction, combined with the Pinkerton charge, would set too contradictory a
mental task before the jury.”) (Farrell, J., concurring); id. at 1037-39 (Schwelb, J.,
concurring in part and dissenting in part); Erskines v. United States, 696 A.2d
1077, 1080 n.4 (D.C. 1997) (explaining that, in view of the separate opinions of
Judges Farrell and Schwelb, the decision in Akins “left open the question whether a
more pointed limiting instruction than the one given in Akins” could avoid the
problem in a case in which a vicarious liability instruction is given).
      48
         541 U.S. 36 (2004). See Akins, 679 A.2d at 1030 (citing Ohio v. Roberts,
448 U.S. 56, 66 (1980), for the proposition, later overruled in Crawford, that the
Confrontation Clause is not violated by the admission of incriminating
extrajudicial statements under “a recognized hearsay exception based on the
statements‟ presumed reliability”).
                                          38

good fit with Confrontation Clause principles,49 it retains its logic and validity

under non-constitutional rules of evidence.50 Hence we consider Akins applicable

even where no Confrontation Clause issue is presented because, as in the present

case, the hearsay at issue—appellant‟s statements to fellow gang members and

associates—was not testimonial in nature.51



      However, although appellants objected on other grounds to the introduction

of their out-of-court statements, an objection under Akins was never made at trial.

We do not mean to suggest that appellants needed to cite Akins by name to

preserve their objection for appellate review; but “appellants‟ failure to either cite

to Akins or object that the combination of the admission of [their co-defendants‟]

redacted statements and the Pinkerton instruction would violate their . . . rights



      49
          This is primarily because, per Crawford, the Confrontation Clause applies
to testimonial hearsay regardless of whether it falls within an exception (reliability-
based or otherwise) to the rule against hearsay, but not at all to non-testimonial
hearsay. See Davis v. Washington, 547 U.S. 813, 821 (2006).
      50
         See (Keith) Thomas, 978 A.2d at 1225 (“Whether or not it is testimonial,
a defendant‟s extrajudicial statement directly implicating a co-defendant is equally
susceptible to improper use by the jury against that co-defendant.”).
      51
         See id. at 1226-27; see also Perez v. United States, 968 A.2d 39, 77 n.43
(D.C. 2009) (“Because the statement was made not to police, but to a perceived
ally who was not then a government informant or witness, it was not testimonial
and there was no right to cross-examination under the Confrontation Clause.”).
                                         39

meant that the trial court was not fairly apprised that appellants sought relief based

on that claim.”52 Accordingly, we review appellants‟ claim of an Akins violation

only for plain error.53


              Under the established four-part test for plain error, an
              appellant must demonstrate not merely that there was an
              error, but also that the error was “clear” or “obvious”—
              “so egregious and obvious as to make the trial judge and
              prosecutor derelict in permitting it, despite the
              defendant‟s failure to object.” In addition, the appellant
              must demonstrate that the error affected his substantial
              rights by showing a reasonable probability that it had a
              prejudicial effect on the outcome of his trial. Lastly,
              even if the appellant succeeds in those demonstrations, he
              also must show that the error seriously affected the
              fairness, integrity or public reputation of the judicial
              proceeding.54


Importantly, “it is inherent in the nature of plain error review that appellant must

make that showing based on the record on appeal.”55




      52
          Baker v. United States, 867 A.2d 988, 1001-02 (D.C. 2005) (internal
quotation marks omitted).
      53
           Id. at 1002.
      54
        Comford v. United States, 947 A.2d 1181, 1189-90 (D.C. 2008) (footnotes
omitted).
      55
           Lowery v. United States, 3 A.3d 1169, 1173 (D.C. 2010).
                                         40

      We cannot find plain error on the record here. For one thing, the record does

not show clearly that the Akins rule was violated by the admission of the hearsay

statements at issue here. There is every reason to suppose that at least some of

those statements would have been “alternatively admissible” under a reliability-

based hearsay exception (as contemplated by the Akins rule)—namely the

exception for statements against penal interest.56 Some of the statements also may

have been admissible under the exception for statements by co-conspirators during

the course of and in furtherance of the conspiracy (as also contemplated by

Akins).57 And one of the statements in issue, Arrington‟s alleged request that




      56
           Akins, 679 A.2d at 1033. As we explained in (Keith) Thomas, 978 A.2d
at 1227:

             The exception, a species of “statement against interest,”
             provides that if the declarant is unavailable as a witness,
             the rule against hearsay does not exclude “a statement
             which at the time of its making so far tended to subject
             the declarant to criminal liability that a reasonable person
             in the declarant‟s position would not have made the
             statement unless believing it to be true.” The premise of
             this exception is that reasonable people usually do not
             make statements against their penal interest unless the
             statements are true; the statements are reliable, and
             therefore admissible, precisely insofar as they genuinely
             increase the declarant‟s exposure to criminal sanction.

(Footnotes omitted.)
                                           41

McCoy prevent Payne from testifying, does not appear to have been hearsay at

all.58



         In any event, in order to establish that the asserted error affected their

substantial rights (the third requirement of plain error), appellants must show a

reasonable probability that, but for the admission of their extrajudicial statements

under the party opponent exception, the outcome of the trial would have been

different.59      They cannot make such a showing here.           The statements were

cumulative of other direct, compelling evidence of each appellant‟s personal

involvement in the substantive crimes with which he was charged; we are

confident that no appellant was found guilty of any offense in which he did not




(continued…)
       57
          See Butler v. United States, 481 A.2d 431, 439-41 (D.C. 1984); United
States v. Carson, 455 F.3d 336, 367 (D.C. Cir. 2006) (recognizing that statements
recounting past violent acts to fellow conspirators may fall within the exception for
co-conspirator hearsay where they keep the co-conspirators informed or
motivated).
         58
          See Jenkins v. United States, 80 A.3d 978, 993 (D.C. 2013) (explaining
that statements between conspirators not offered for the truth of the matter asserted
are non-hearsay verbal acts).
         59
              See (Michael) Thomas, 914 A.2d 1, 21 (D.C. 2006).
                                          42

participate based on a theory of vicarious liability for the acts of another.60 For this

reason too, appellants‟ claim that the admission of their co-appellants‟ extrajudicial

statements was plain error falls short.



             2. The Redaction Issue



      Appellants‟ second party opponent hearsay claim is specific to cooperating

witness Marquet McCoy‟s testimony recounting admissions by appellant Leaks.

Before calling McCoy to the witness stand, the government informed the trial court

and defense counsel that Leaks had told McCoy “chapter and verse” about the May

17 shootings, among other things “naming all five of his accomplices,” but that

“for Bruton reasons” the government had instructed McCoy to limit his testimony

about Leaks‟s admissions so as to implicate only “Leaks and [unnamed] others.”



      On the stand, McCoy testified that a few days after the May 17 raid, Leaks

gave him a detailed account of it and admitted having been “present and involved”

himself. The prosecutor asked McCoy whether Leaks had said who went with him

on the raid; McCoy confirmed what he had indicated earlier in his testimony, that

      60
         Cf. Baker, 867 A.2d at 1003 (finding insufficient prejudice for reversal
under plain error review where the co-defendant‟s statement was “both vague and
cumulative of much weightier evidence”).
                                          43

Leaks had indeed named his confederates. The prosecutor then inquired how many

there were. “It was him [i.e., Leaks] and five others,” McCoy responded. Defense

counsel objected and moved to strike the witness‟s answer as being violative of the

Bruton doctrine because it plainly referred to Leaks‟s co-defendants. The trial

court declined to strike the testimony but repeated its earlier instruction to the jury

that a statement by a defendant could only be used against that defendant. McCoy

then went on to testify to what Leaks told him about how the May 17 shootings

had occurred.



      On appeal, Allen argues that Leaks‟s statement to McCoy incriminated him

by unavoidable inference even though it was redacted so as not to identify him by

name—for it would have been obvious to the jury that the “five others” whom

Leaks mentioned could only have been Leaks‟s three co-defendants (Arrington,

Hagans, and Allen) and the government‟s two cooperating witnesses (Payne and

Smith).    We understand Arrington and Hagans to join in this contention.

Accordingly, Allen asserts (on their behalf as well as his own) that because the

hearsay statement was inadmissible against Leaks‟s co-defendants,61 the trial court


      61
          Despite the references in the trial court to Bruton v. United States, 391
U.S. 123 (1968), appellants properly do not complain of a Confrontation Clause
violation. Leaks‟s statement, made in casual conversation to a fellow gang
member, was not testimonial. See note 51, supra. The government does not
                                                                      (continued…)
                                           44

erred in admitting it without severing their trials from that of Leaks pursuant to

Criminal Rule 14.62



       Appellants‟ argument is not without merit. Rule 14 “requires that the trial

court take appropriate steps to minimize the prejudice inherent in codefendant

confessions which are inadmissible against the nondeclarant defendant.”63 “[T]he

remedial options under Rule 14 when one defendant‟s extrajudicial statement

directly inculpates a co-defendant are the same as under the Confrontation Clause:

unless the government agrees to forego any use of the statement, it must be

redacted to eliminate all incriminating references to the co-defendant, or the co-




(continued…)
suggest, however, nor do we think, that appellants failed to preserve their non-
constitutional claim predicated on the inadmissibility of Leaks‟s statement against
them under traditional hearsay principles.
      62
           Super. Ct. Crim. R. 14 (providing, in pertinent part, that “[i]f it appears
that a defendant . . . is prejudiced by a joinder of defendants . . . for trial together,
the Court may . . . grant a severance of defendants or provide whatever other relief
justice requires”).
      63
         (Keith) Thomas, 978 A.2d at 1223 (quoting Carpenter v. United States,
430 A.2d 496, 502 (D.C. 1981) (en banc)). It is not suggested that the portions of
Leaks‟s statement implicating persons other than himself in the May 17 shooting
could have been admitted against Leaks‟s co-defendants under the hearsay
exception for statements against penal interest. See Williamson v. United States,
512 U.S. 594, 599-601 (1994); (Keith) Thomas, 978 A.2d at 1228-29.
                                             45

defendant‟s motion for severance must be granted.”64 Without adequate redaction,

a limiting instruction cautioning the jury to consider the statement only against its

maker “is not a sufficient prophylaxis.”65



      Here, of course, the statement was redacted; instead of identifying those

whom Leaks had named as his confederates, McCoy referred to them only in

neutral terms as “five others.”        Thus, as it was summarized to the jury, the

statement did not directly incriminate Leaks‟s co-defendants on its face.      This is

important, because


                 a defendant‟s extrajudicial statement normally may be
                 admitted in evidence in a joint trial (with an appropriate
                 limiting instruction, we emphasize) so long as the
                 statement, as redacted if necessary, does not incriminate
                 a non-declarant co-defendant on its face, either explicitly
                 or by direct and obvious implication. A statement
                 satisfying that condition normally is admissible (with the
                 limiting instruction) even though it alludes non-
                 specifically to the declarant‟s confederates and the non-
                 declarant co-defendant may be linked to it by other,
                 properly admitted evidence of his guilt.66




      64
           Id. at 1224 (internal quotation marks omitted).
      65
           Id.
      66
           Id. at 1235.
                                            46

But, as we have emphasized, these principles “are guidelines for the mine run of

cases, not ironclad rules for every case no matter what the circumstances.” 67 There

is a particular circumstance in this case that takes it out of “the mine run”—

namely, the fact that the jury was informed that Leaks in fact had identified his

confederates in the statement that McCoy reported. In other words, it was revealed

to the jury that the statement had been redacted to omit the identities of the other

participants in the May 17 shooting.



      When a defendant‟s extrajudicial statement is redacted by replacing the co-

defendants‟ names with neutral pronouns or other generic terms (such as “others”),


                 the substitution must be accomplished artfully, so as not
                 to indicate to the jury that the statement originally
                 contained actual names. An obvious redaction would
                 imply too strongly that the statement implicated the non-
                 declarant co-defendant by name.68




      67
           Id.
      68
          Id. at 1237; see, e.g., Gray v. Maryland, 523 U.S. 185, 193 (1998)
(explaining that when the jury is aware that names have been deleted, the
substituted language “will not likely fool anyone;” the jurors “would know
immediately” whose names had been removed); United States v. Jass, 569 F.3d 47,
56 (2d Cir. 2009) (“[A] redacted statement in which the names of co-defendants
are replaced by neutral pronouns, with no indication to the jury that the original
statement contained actual names, and where the statement standing alone does
not otherwise connect co-defendants to the crimes, may be admitted without
                                                                    (continued…)
                                         47

Transparently redacted statements “continue to incriminate the non-declarant

defendant „directly‟ and „facially,‟” to the extent that a limiting instruction alone

usually cannot be deemed an effective remedy.69



      We therefore cannot approve the redaction of Leaks‟s statement.              The

admission in this joint trial of McCoy‟s testimony summarizing what Leaks told

him was error. That does not mean, however, that any of Leaks‟s three co-

appellants are entitled to a new trial. We are persuaded by the government‟s

alternative argument that, in light of the mass of other evidence of their

involvement in the May 17 shootings, which we have summarized above, the error

did not have a substantial impact on the jury‟s verdict and thus was harmless.70



      C. The Evidence of the Roxboro Place Shooting



      In deciding whether to admit evidence of the uncharged Roxboro Place

shooting, the trial court had to evaluate and balance the government‟s assertions of

(continued…)
violating a co-defendant‟s Bruton rights.”) (internal quotation marks omitted;
emphasis added).
      69
           (Keith) Thomas, 978 A.2d at 1234 (quoting Gray, 523 U.S. at 196).
      70
           See Kotteakos v. United States, 328 U.S. 750, 765 (1946).
                                         48

relevance against claims of prejudice raised by Arrington and Hagans. Ultimately,

the court ruled evidence of the Roxboro Place incident admissible only for the

limited purpose of showing Arrington‟s possession of firearms used to commit the

shootings charged in the indictment;71 and then only on condition that the jury not

be informed anyone was killed in the assault.72 The court overruled Arrington‟s

objections that the government‟s true and improper purpose in presenting the

Roxboro shooting evidence was to demonstrate his alleged propensity to commit

violent crimes with firearms, and that even with the court‟s restrictions, the

evidence was substantially more prejudicial than probative. The court also rejected

Hagans‟s motion that he be tried separately from Arrington so that, in cross-

examining Evans and other government witnesses, he would be permitted to elicit

the fact that the Roxboro shooting resulted in a double homicide. Arrington and

Hagans renew their contentions on appeal, and we address them in turn.


      71
        The court rejected the government‟s alternative rationales that Arrington‟s
involvement in the Roxboro shooting was otherwise probative of his identity as
one of the shooters in the Webb and Hernandez homicides, his motive to kill
members of the Mahdi gang, and his intent to kill Webb and the Mahdis.
      72
           This condition was adhered to at trial. The government did not elicit
from its witnesses that anyone was killed on Roxboro Place, and that fact was not
brought out on cross-examination either. Although the jury heard that one person
in the Mazda was shot and wounded (by Evans, it should be noted, not Arrington),
it further heard that this person was able to run from the scene and later spoke with
the police. The jury had no reason to infer that his wounds were fatal.
                                         49

             1. Admission of the Roxboro Place Shooting Evidence as Proof
             that Arrington Possessed Firearms Used in the Webb and
             Hernandez Murders and Other Charged Shootings


      Evidence of an uncharged crime is inadmissible for the purpose of proving

the defendant‟s criminal disposition to commit the type of offense for which the

defendant is on trial.73 But the evidence of the Roxboro Place shooting was not

offered or admitted for such an improper purpose.74 It was offered and admitted

for a purpose we repeatedly have held to be legitimate, namely, to prove that a

defendant, Arrington, possessed weapons that recently had been used to commit

the crimes with which he was charged.75 A defendant‟s possession of a weapon

not long before or after it was used to commit a homicide for which he is on trial

      73
         See, e.g., Jenkins v. United States, 80 A.3d 978, 998 (D.C. 2013) (citing
Drew v. United States, 331 F.2d 85, 89-90 (D.C. Cir. 1964)).
      74
         The trial court instructed the jury that it was permitted to use the Roxboro
shooting evidence “only for the limited purpose of helping you decide whether a
defendant had the means to commit an offense charged in the indictment,” and not
“to conclude that the defendant has a bad character or . . . a criminal personality.”
The court added that “[t]he law does not allow you to convict a defendant simply
because you believe he may have done bad things not specifically charged as
crimes in this case.”
      75
          See, e.g., Jenkins, 80 A.3d at 999 (upholding admission of evidence that
defendant had committed an uncharged homicide with the same weapon used eight
days later to commit the murder for which the defendant was on trial); Jones v.
United States, 27 A.3d 1130, 1146 (D.C. 2011) (upholding admission in
prosecution for murder of evidence that the defendant had used the murder weapon
to commit an uncharged armed robbery).
                                           50

“is some evidence of the probability of his guilt, and is therefore admissible.”76

Admissible evidence may be excluded, of course, if its probative value is

substantially outweighed by the danger of unfair prejudice.77 “This balancing of

probative value and prejudice is committed to the discretion of the trial judge, and

this court will review it only for abuse of that discretion.”78



      We cannot conclude that the trial court abused its discretion here. As the

trial court noted, the Roxboro Place evidence (along with the evidence of a second

uncharged shooting, to which appellants raise no objection on appeal) was

“virtually [the] only evidence” that did not depend entirely on the credibility of

cooperating gang members that tied Arrington to the Webb and Hernandez

murders and other charged shootings. Independent witnesses and forensic DNA

and ballistic analysis corroborated Evans and Smith and linked Arrington to guns

used in the charged offenses.         The probative value of this evidence was

considerable.




      76
         Busey v. United States, 747 A.2d 1153, 1165 (D.C. 2000) (internal
quotation marks omitted).
      77
           Id.
      78
           Id.
                                          51

      Arrington argues, however, that the trial court abused its discretion by

allowing the government to introduce far more evidence of his participation in the

violent Roxboro shooting than was necessary or appropriate given the limited

purpose for which it was admitted; in reality, he contends, “[t]he only purpose of

evidence that Arrington fired at an occupied car in the Roxboro alley was to show

Arrington‟s alleged propensity to shoot people.”79 We do not agree. It is true that

other crimes evidence should omit, where possible, unnecessary details of the

defendant‟s violence and use of a weapon; the admission of other crimes evidence

for a valid purpose is not a license to go overboard and use the evidence in an

improper manner.80 This was why the trial court precluded evidence that two

persons were killed in the Roxboro Place shooting, a fact both immaterial and

prejudicial. But the violent details of the shooting that the court allowed the

government to introduce were not superfluous.81        They were necessary for a

coherent presentation. The shell casings and bullets that police found at the scene

would have meant little absent proof that Arrington fired the guns that produced


      79
           Brief for Appellant Arrington at 53.
      80
           See Jones, 27 A.3d at 1145.
      81
         The trial court offered to restrict the government‟s proof if Arrington were
to stipulate to his possession of the Ruger handgun and the Mac-90 assault rifle on
June 3, 2000. However, Arrington refused to do so.
                                        52

them.82 And the government hardly would have been able to persuasively establish

that Arrington fired those guns without explaining the circumstances in which he

did so. A truncated account that withheld this information from the jury would

have eviscerated the legitimate probative value of the Roxboro Place evidence.



      The evidence of Arrington‟s wanton violence against the occupants of the

Mazda was undeniably prejudicial as well as probative. “[B]ut unfair prejudice is

minimized where the evidence is admitted for a valid purpose and has substantial

probative value, the prosecution does not present or argue it improperly, and the

court correctly instructs the jury on the permissible use it may make of the

evidence.”83 Those conditions were satisfied here: The probative value of the

Roxboro Place evidence was substantial; we do not agree with Arrington that the

prosecution “exploited the evidence to prejudice the jury against him;”84 and the

court properly instructed the jury on the limited use it could make of the evidence.




      82
           Cf. Jones, 27 A.3d at 1144 (noting lower court‟s recognition that
evidence of defendant‟s possession of murder weapon in an uncharged robbery
would have “little meaning” if the government were precluded from establishing
that the weapon was fired in the robbery).
      83
           Jenkins, 80 A.3d at 999.
      84
           Id.
                                        53

On this record, we do not find undue prejudice or an abuse of the trial court‟s

discretion.



              2. The Restriction of Hagans’s Cross-Examination and the Denial
              of His Severance Motion


      The decision to keep from the jury the fact that the Roxboro Place assault

resulted in two deaths was for Arrington‟s benefit.        Hagans claimed that it

prejudiced him, however, by restricting his cross-examination of Evans and other

government witnesses for bias.       Specifically, he argued, the court‟s ruling

prevented him from impeaching Evans with the fact that by cooperating with the

prosecution, he escaped being charged with two murders (instead of the single

count of assault with intent to kill while armed to which he had pleaded guilty). In

addition, Hagans argued, the ruling affected his cross-examination of Smith and

Payne regarding testimony they gave in other proceedings falsely implicating him

in the murders at Roxboro Place. Hagans moved the court to sever his trial from

that of Arrington so that he could pursue his desired cross-examination without

hindrance. The trial court, weighing the advantages of a joint trial against what it

considered to be the minimal impact of its ruling on Hagans‟s ability to cross-

examine the government‟s witnesses, denied his request.
                                        54

      We conclude that the trial court did not err, either in placing limitations on

Hagans‟s cross-examinations or in denying his request for severance. Hagans had

the right, guaranteed by the Sixth Amendment, to an opportunity for effective

cross-examination of the witnesses against him for bias. However, this does not

mean “cross-examination that is effective in whatever way, and to whatever extent,

the defense might wish.”85 The court has discretion to impose reasonable limits on

bias cross-examination, so long as it does not preclude a “meaningful” degree of

cross-examination that allows the defense to pursue the proposed line of cross-

examination in sufficient depth to elicit the “nature and extent” of the witness‟s

bias.86 The limitation at issue here did not prevent Hagans from “meaningfully”

cross-examining Evans, Smith, and Payne.        All three witnesses were heavily


      85
         Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986) (quoting Delaware v.
Fensterer, 474 U.S. 15, 20 (1985)).
      86
         Longus v. United States, 52 A.3d 836, 850-51 (D.C. 2012). As the court
elaborated in that case,

            In determining what is “meaningful” cross-examination,
            we have been solicitous of a defendant‟s right to
            effectively expose a witness‟s various biases to the jury.
            Thus, we have said, “[t]o make cross-examination based
            upon witness bias effective (and thus satisfy the Sixth
            Amendment), defense counsel must be „permitted to
            expose to the jury the facts from which jurors . . . could
            appropriately draw inferences relating to the reliability of
            the witness.‟” A trial court ruling therefore infringes on
            the Sixth Amendment right to confrontation when it
                                                                       (continued…)
                                         55

impeached with their plea deals, and Hagans was able to confront them with their

prior inconsistent statements, including Evans‟s past denials of involvement in the

Roxboro shooting and Payne‟s alleged efforts to protect Evans by falsely

implicating Hagans in the incident. We recognize that the assault with intent to kill

charge to which Evans pleaded guilty was much less serious than the initial murder

charges and carried with it the possibility of significantly less jail time. However,

even without revealing the possible murder charges against Evans, Hagans

obtained his acknowledgement that his favorable plea deal saved him from having

to serve “more time than [he] could ever[] [have] lived to serve.” Eliciting the fact

that two people were killed in the Roxboro Place assault would have added little if

any value to Hagans‟s cross-examinations in our view. We conclude that his Sixth

Amendment right of confrontation was not infringed.



      We review the trial court‟s denial of Hagans‟s severance motion for abuse of

discretion, which requires Hagans to show “not only prejudice, but manifest


(continued…)
           precludes the defense from pursuing a line of
           examination that is necessary to enable the jury to fully
           evaluate the witness‟s credibility. It is not enough that
           the possibility of bias be mentioned; counsel must be
           permitted to present the nature and extent of the bias.

Id. (internal citations omitted).
                                             56

prejudice” to his defense from the joinder of his trial with that of Arrington.87 As

our discussion of his constitutional claim makes clear, he has not made that

showing.          In light of the “long-standing presumption that defendants jointly

charged with a criminal offense should be tried together,” it was well within the

trial court‟s discretion to impose the modest restriction it did on Hagans‟s

elicitation of evidence prejudicial to Arrington rather than grant Hagans a separate

trial.88



           D. Contingent Ruling on the Admissibility of Smith’s Prior Consistent
           Grand Jury Testimony


           In his direct examination, Jason Smith testified that he was taking Haldol,

Cogentin, and Risperdal, but only, he stated, to help him sleep.            On cross-

examination by Hagans‟s counsel, Smith denied having been prescribed the

medications because he had reported “hearing voices” or “see[ing] things that are

not there.” To impeach Smith, Hagans proposed to call Dr. Benjamin Adewale,

the chief psychiatrist at the D.C. Jail, to testify that he had prescribed the
           87
                Mercer v. United States, 724 A.2d 1176, 1193 (D.C. 1999).
           88
          Cf. Boone v. United States, 769 A.2d 811, 817-18 (D.C. 2001) (upholding
denial of severance where the trial court limited a defendant‟s cross-examination of
a witness about his plea deal in a previous case, so as to avoid disclosing that one
of the persons the witness had agreed to testify against in that case was also the
defendant‟s co-defendant in the current case).
                                           57

medications because Smith had been having auditory hallucinations and

manifesting other psychotic symptoms. It was Dr. Adewale‟s opinion, though he

could not be certain, that these symptoms were triggered by sexual abuse Smith

had suffered while he was at the Jail.89



      Hagans sought to present Dr. Adewale‟s testimony not only to show that

Smith had told a lie on the witness stand in claiming his medications were just a

sleep aid, but also to establish that the medications were prescribed because Smith

suffered from hallucinations. As the trial court recognized, the main thrust of the

latter impeachment would be not merely to prove that Smith had lied on the

witness stand; rather, it would be to suggest that Smith‟s testimony at trial was the

product of, or influenced by, his hallucinations and therefore not worth crediting.

The government argued that Smith‟s prior consistent grand jury testimony (given

before he was incarcerated and hence before he was sexually assaulted) should be

admissible to counter such a suggestion. The trial court agreed, concluding that




      89
          The mental health counselors who evaluated Smith when he was admitted
to the Jail did not note any signs of mental illness in his intake records, and Smith
had no known history of psychosis before he was sexually assaulted there.
                                          58

this would “fairly put[] the hallucination issue before the jury and prevent[] it from

taking on more value than its worth.”90



      Given the court‟s ruling, the defense decided not to present testimony that

Smith suffered from hallucinations. In lieu of calling Dr. Adewale as a witness,

the parties agreed to a stipulation, which Hagans‟s counsel read to the jury, that

“the psychiatrist who treated Jason Smith at the D.C. Jail would testify that the

medications Haldol, Cogentin and Risperdal were prescribed for Jason Smith to

treat his mental health condition and not to assist him as a sleep aid.”



      In this court, appellant Leaks (joined by the other appellants) argues that the

trial court erred in ruling that Smith‟s prior consistent statements would be

admissible to rehabilitate him if the defense presented evidence that he had

hallucinations.   Appellants further argue that the court violated their Sixth

Amendment confrontation rights by restricting their ability to impeach Smith with

such evidence. Because appellants did not invoke the Confrontation Clause in the



      90
          The court emphasized that Hagans had an “absolute right” to put Smith‟s
hallucinations before the jury. It was cognizant of this court‟s decision in Brown v.
United States, 766 A.2d 530, 538-39 (D.C. 2001), holding that a witness‟s
credibility may be impeached by evidence the witness has a mental disorder with
symptoms including visual and auditory hallucinations.
                                           59

trial court and opted not to present Dr. Adewale‟s testimony about Smith‟s

hallucinations, it is arguable that they forfeited these claims.91 The government

does not urge us to decide that issue, however, and we need not do so, because we

are satisfied that the court did not err as claimed.



      A trial court has “broad discretion” to permit a party to introduce a witness‟s

prior consistent statement to rebut a suggestion that the witness‟s testimony at trial

is a recent fabrication, provided the court finds the prior statement was made when

the asserted or implied motive or other reason for the alleged fabrication did not

exist.92 Typically, this means the prior statement must have been made before the

claimed motive or influence arose.93


      91
          See Marquez v. United States, 903 A.2d 815, 817 (D.C. 2006) (“Because
counsel objected at trial to the admission of the statement on purely evidentiary
grounds and did not raise a Confrontation Clause objection, we must review the
claim for plain error.”) (footnote omitted); Butler v. United States, 688 A.2d 381,
386-88 (D.C. 1996) (holding that the defendant failed to preserve his challenge to
an in limine ruling that impeachment of the arresting officers for bias would open
the door to evidence of the defendant‟s prior arrests, where the defendant chose to
forego the bias impeachment and the trial court was never called upon to decide
precisely what evidence the government would be allowed to present in rebuttal);
see also Brisbon v. United States, 894 A.2d 1121, 1130-31 (D.C. 2006).
      92
         Rowland v. United States, 840 A.2d 664, 679 (D.C. 2004); see also, e.g.,
Mason v. United States, 53 A.3d 1084, 1090-92 (D.C. 2012). D.C. Code § 14-102
(b) (2013 Repl.) provides that prior consistent statements are “not hearsay,” and
are admissible as “substantive evidence,” when properly offered “to rebut an
express or implied charge against the witness of recent fabrication or improper
                                                                    (continued…)
                                         60

      The trial court properly applied these principles in connection with Hagans‟s

proffered evidence that Smith was taking antipsychotic drugs to suppress his

hallucinations. The court reasonably could find, as it did, that the evidence Smith

had suffered from hallucinations would suggest to the jury that his testimony

against appellants contained hallucinatory fabrications. Based on Dr. Adewale‟s

expert opinion and Smith‟s available mental health records, the court reasonably

could find as well that Smith‟s hallucinations were probably caused by his sexual

assault at the D.C. Jail, which occurred sometime after Smith testified before the

grand jury.94 A more-likely-than-not finding was sufficient for these purposes, as

preponderance of the evidence is the “standard . . . traditionally used in deciding


(continued…)
influence or motive.” This statutory provision is substantively identical with
Federal Rule of Evidence 801 (d)(1)(B).
      93
          That temporal priority is a requirement under the Federal Rules of
Evidence. See Tome v. United States, 513 U.S. 150, 167 (1995) (holding that
Federal Rule of Evidence 801 (d)(1)(B) “permits the introduction of a declarant‟s
consistent out-of-court statements to rebut a charge of recent fabrication or
improper influence or motive only when those statements were made before the
charged recent fabrication or improper influence or motive”). However, we have
held that “there is no such per se rule in this jurisdiction.” Reed v. United States,
452 A.2d 1173, 1181 n.8 (D.C. 1982).
      94
           See Mason, 53 A.3d at 1090 n.4 (“Though the common phrase is „recent‟
fabrication or contrivance, the term „recent‟ is misleading. It is not required to be
near in point of time to the trial, but only that the alleged contrivance be closer to
the trial in point of time than the consistent statement.”) (quoting MCCORMICK,
EVIDENCE § 47, at 228 n.36 (6th ed. 2006)).
                                           61

preliminary fact questions” relating to the admissibility of “virtually all”

evidence.”95 The court therefore could find Smith‟s prior consistent grand jury

testimony to be admissible to rebut the suggestion that Smith‟s in-court testimony

was the product of his hallucinations.



      Taking issue with this conclusion, appellants primarily argue that Smith‟s

prior consistent statements were inadmissible because Dr. Adewale‟s testimony

suggested only that Smith was delusional, not that he was “deliberately lying.”96

But we have never held that the use of prior consistent statements to rehabilitate a

witness is limited to charges of deliberate lying, and appellants do not provide us

with a sound rationale for adopting such a limitation. Historically, we think, the

rule has been more broadly understood; McCormick on Evidence states:


              [A]t common law under the prevailing temporal priority
              doctrine, if the attacker has charged bias, interest, corrupt
              influence, contrivance to falsify, or want of capacity to
              observe or remember, the prior consistent statement is
              deemed irrelevant to refute the charge unless the
              consistent statement was made before the source of the
              bias, interest, influence or incapacity originated. If the

      95
           Devonshire v. United States, 691 A.2d 165, 169 (D.C. 1997).
      96
          Brief for Appellant Leaks at 39 (asserting that the rule permitting the
introduction of prior consistent statements “relates only to charges of recent
fabrication—that is, to charges that a witness is deliberately lying”).
                                         62

             statement was made later, proof of the statement does not
             assist the jury to evaluate the witness‟s testimony
             because the reliability of the consistent statement is
             subject to the same doubt as the trial testimony.97


In other words, under the “prevailing doctrine,” an attack based on the witness‟s

impaired mental condition at the time of trial may be answered with proof that the

witness made consistent statements before the impairment developed.98         This

proposition makes sense, and we see no reason to reject it.


      97
          Kenneth S. Broun et al., 1 MCCORMICK ON EVIDENCE § 47, at 314 (7th
ed. 2013); see also Tome, 513 U.S. at 156 (“The applicable principle is that the
prior consistent statement has no relevancy to refute the charge unless the
consistent statement was made before the source of the bias, interest, influence or
incapacity originated.”) (quoting E. Cleary, MCCORMICK ON EVIDENCE § 49, at 105
(2d ed. 1972)); R. Park & T. Lininger, THE NEW WIGMORE, A TREATISE ON
EVIDENCE: IMPEACHMENT AND REHABILITATION § 9.4, at 344 (2012 ed.) (stating
that Tome “should not be read to categorically prohibit the use of consistent
statements in . . . cases where the asserted basis for inaccuracy is „incapacity,‟”
even though the concept of the declarant‟s incapacity is not specifically mentioned
in Federal Rule of Evidence 801 (d)(1)(B)).
      98
          Admittedly, it is rare for a witness‟s prior consistent statements to be
offered to rebut impeachment based on the witness‟s impaired mental condition.
But it happened at the trial in Lowery v. Commonwealth, 566 S.W.2d 750 (Ky.
1978). In that case the Supreme Court of Kentucky held that a prior consistent
statement could be used to rehabilitate a prosecution witness who was impeached
with the fact that he had been drinking shortly before he took the stand and had
been “locked up for being drunk.” The court reasoned:

             Evidence of the present lack of sobriety of a witness is
             doubtless admissible. It tends to discredit his testimony
             because it involves a diminution of his trustworthiness in
             respect to his present ability to recollect and
                                                                      (continued…)
                                         63

      Thus, we hold that there was no abuse of discretion in the trial court‟s

evidentiary ruling. Furthermore, that ruling did not infringe appellants‟ Sixth

Amendment rights to cross-examine the government‟s witnesses and present

evidence impeaching them. The ruling at issue did not curtail those rights in any

way; it did not limit appellants‟ cross-examination of Smith, nor did it prevent

them from calling Dr. Adewale to complete Smith‟s impeachment. Allowing the

government to introduce admissible evidence in rebuttal was not an infringement

of appellants‟ Sixth Amendment rights, even if it dissuaded appellants from

exercising them.



      E. Prosecutorial Argument Regarding Payne’s Grand Jury Testimony



      Appellants contend that the government, with the trial court‟s sanction,

improperly bolstered Payne‟s credibility by referring to grand jury testimony that


(continued…)
           communicate . . . . Once the present ability of the
           witness to recollect and communicate is discredited,
           consistent statements made before the onset of the
           malady become relevant and probative. They tend to
           support the accuracy of the testimony by showing that the
           story was the same before the fogging of the memory and
           the thickening of the tongue.

Id. (internal citations omitted). We think this reasoning is sound.
                                         64

was not in evidence. For the reasons that follow, we conclude that appellants are

not entitled to relief on this ground.



      From Payne‟s direct examination at trial, the jury learned that he had

appeared before the grand jury on two days, September 13 and 15, 2000, to testify

about the shooting of Eva Hernandez as well as the encounter with Nadir Madhi

earlier that day that might have instigated the shooting. The government did not

elicit any further details of that testimony. During Payne‟s cross-examination,

however, the jury learned that his trial testimony arguably diverged from his grand

jury testimony on four specific points: the color of the stolen Honda Accord that

Payne drove to and from Fourteenth Street on May 17, 2000; how he and Leaks

cleaned the car; the particular weapon Hagans fired during the incident; and

whether Evans was at the D.C. Jail or in a half-way house on May 17. No other

purported inconsistencies between Payne‟s grand jury and trial testimony were

identified. On redirect, Payne confirmed his grand jury testimony as to which car

he was driving notwithstanding his mistake in the grand jury about its color. The

jury heard nothing further about the content of the testimony.99


      99
         The jury did learn, though, that Payne had no deal with the government
when he appeared before the grand jury, and that he did not enter into his
cooperation plea agreement until December 2001.
                                        65

      The government subsequently moved to introduce forty-five pages of

Payne‟s grand jury transcripts in evidence to rebut what it viewed as an implied

charge by Hagans‟s counsel of recent fabrication, namely that the government had

“bought and paid for” Payne‟s testimony with the financial benefits he gained from

having been placed in the Witness Protection Program.100 Although the trial court

agreed that the suggestion of recent fabrication had been made, it denied the

government‟s request. The court indicated, however, that further emphasis by the

defense on the monetary benefits Payne received might open the door to rebuttal

argument based on Payne‟s prior consistent grand jury testimony. Later, after

certain defense counsel sought to discredit Payne in their closing arguments by

citing how much the government had paid on his behalf when he was in the

Witness Protection Program, the government moved to reopen the evidence to

introduce his grand jury testimony. The trial court declined to reopen the evidence

but ruled there was “certainly a record” enabling the government to argue that

Payne identified who was involved in the May 17 raid in which Hernandez was

killed “before anyone got a cent or there was any protection.”



      100
          Payne requested witness protection after he testified in the grand jury.
Eventually, he and Tamika Payne entered the Witness Protection Program and
were relocated. While they were in the Program, the government disbursed
approximately $81,000 to cover their living expenses.
                                        66

      In the government‟s closing and rebuttal arguments, the prosecutor referred

to Payne‟s grand jury testimony primarily to make three points: (1) that Payne‟s

account of the events surrounding the murder of Hernandez had been corroborated

by a great deal of independent evidence; (2) that Payne‟s testimony at trial had not

been impeached; and (3) that his testimony had not been influenced by the benefits

he had received from the Witness Protection Program and his cooperation plea

agreement.



      As to the first point, the prosecutor argued that when Payne appeared in the

grand jury, he had no “control” over the other facts that would come to light “that

tell you that what he‟s saying is the truth”—he could not have known that Nadir

Mahdi would plead guilty two years later, that other witnesses would emerge and

confirm his testimony, or that the police would acquire forensic and other

corroborative evidence. Hagans‟s counsel objected to this line of argument on the

ground that the government was “arguing prior consistent statements that are not in

evidence . . . . This whole argument is what [Payne] told the grand jury is the same

as what he is telling you here today.” The court overruled this objection, stating

that the government‟s argument “meets the force of the impeachment that will be

argued and that has been suggested.”
                                           67

      As to the second point, the prosecutor argued that


              Charles Payne when he first testified, I submit to you,
              didn‟t talk about a single significant fact that wasn‟t true.
              His appearances over those two days at one time did he
              lie about anything significant that mattered[?] Such as
              who was responsible, how did the shootings occur, where
              did they happen, when, who was involved?


There was no objection to this argument.



      Lastly, as to the third point, in rebuttal the prosecutor argued that Payne‟s

witness protection payments and plea agreement “could not have influenced” his

trial testimony, as had been suggested by the defense in closing, because Payne

gave the same testimony to the grand jury long before either motive to fabricate

arose. There was no objection to this argument either.



      In reviewing a challenge to prosecutorial argument, we consider whether the

prosecutor‟s statements were in fact improper, and if they were, whether the

defendant suffered “substantial prejudice.”101           Appellants claim that the

prosecutors‟ references to Payne‟s grand jury testimony were improper because

that testimony had not been admitted in evidence (the trial court having denied the


      101
            Fearwell v. United States, 886 A.2d 95, 102 (D.C. 2005).
                                           68

government‟s requests to introduce some forty-five pages of grand jury transcript).

We do not agree. “[I]t is improper for an attorney to make an argument to the jury

based on facts not in evidence or not reasonably inferable from the evidence.”102

But even without having Payne‟s grand jury transcript to read, the jury heard that

Payne testified for two days in the grand jury about the shooting of Eva Hernandez

and the earlier encounter with Nadir Mahdi; it heard the defendants impeach

Payne‟s trial testimony regarding those events with only a few minor

inconsistencies in his grand jury testimony; and it heard the government

rehabilitate Payne with other portions of that testimony. From all that it heard, the

jury surely could infer quite reasonably and permissibly that Payne‟s testimony

before the grand jury was consistent in all material respects with his testimony at

trial. Defense counsel undoubtedly would have cross-examined Payne about any

material deviation, had there been any.



      Thus, the question before us is not whether the prosecutors argued facts

outside the evidence, but whether they made a legally improper argument. On that

score, appellants contend the prosecutors used Payne‟s grand jury testimony

improperly to bolster the credibility of his testimony at trial.


      102
            Id. at 101 (internal quotation marks and brackets omitted).
                                         69

      The general rule is that “[p]rior consistent statements may not be used to

bolster an unimpeached witness;” the rationale being that “mere repetition does not

imply veracity.”103 And impeachment with a prior inconsistent statement does not

automatically render it permissible to introduce and argue prior consistent

statements to rehabilitate the witness, for generally speaking, “evidence of

additional consistent statements does not remove the inconsistencies.”104 As we

already have seen, though, the general rule has its exceptions; among them, that

prior consistent statements may be used to rehabilitate a witness when (1) there is

an express or implied charge of recent fabrication, or (2) the witness has been

impeached with a portion of a statement and the rest of the statement “contains

relevant information that could be used to meet the force of the impeachment” (a

rule-of-completeness concept).105



      Two of the prosecutors‟ references to Payne‟s grand jury testimony, to

which no contemporaneous objection was even made, fit comfortably within one



      103
          Daye v. United States, 733 A.2d 321, 325 (D.C. 1999) (quoting Reed v.
United States, 452 A.2d 1173, 1179 (D.C. 1982), and Warren v. United States, 436
A.2d 821, 836 (D.C. 1981)).
      104
            Id. (quoting Warren, 436 A.2d at 836).
      105
            Reed, 452 A.2d at 1180.
                                         70

or the other of these exceptions. First, to rebut Payne‟s impeachment with a few

inconsistencies on minor points culled from his grand jury testimony, it was

permissible on this record for the prosecutor to argue (pursuant to the “rule of

completeness” exception) that Payne did not testify falsely or inconsistently in the

grand jury “about anything significant.”106 As we have said, this was a fact fairly

inferable from the evidence. Second, to refute the suggestion that Payne lied about

appellants to get the monetary benefits of being in the Witness Protection Program,

it was permissible (under the “recent fabrication” exception) for the prosecutor to

respond that Payne incriminated appellants in his grand jury testimony months

“before one dime was ever spent on his behalf.”107 The prosecutor‟s additional

assertion that Payne‟s grand jury testimony could not have been influenced by his

plea agreement fifteen months later is perhaps more debatable, inasmuch as Payne

concededly was hoping to reduce his sentencing exposure and “salvage something”

      106
            Appellants assert that the prosecutor improperly vouched for the truth
and content of Payne‟s grand jury testimony when he “submit[ted]” to the jury that
Payne “didn‟t talk about a single significant fact that wasn‟t true.” We disagree; in
context, this was argument, based on the evidence, that Payne had not been
impeached, not an expression of the prosecutor‟s personal opinion of Payne‟s
credibility.
      107
           This is so even though Payne may have had other motives to lie to the
grand jury. See Mason v. United States, 53 A.3d 1084, 1091-93 (D.C. 2012)
(holding that “a prior consistent statement, made when a witness had a motive to
lie, may be admitted to rebut a charge of fabrication alleged to have been
motivated by a more recent, and different, motive”).
                                         71

even when he appeared before the grand jury.108 But the jury was well aware of

Payne‟s motives when he testified in the grand jury, and the prosecutor did not

dispute them. We cannot say that the prosecutor‟s limited point about Payne‟s plea

agreement was improper.109



      That brings us to the government‟s assertions that Payne could not have

foreseen all the corroboration there would be following his grand jury appearance.

To the extent these assertions served to enhance the credibility of Payne‟s grand

jury testimony, they were in tension with the general rule against using prior

consistent statements to bolster a witness‟s in-court testimony. On the other hand,

the trial court, in overruling the defense objection, deemed this argument to be a

permissible rejoinder to the previously implied and anticipated impeachment of

Payne—by which we presume the court meant the suggestions that the government

had “bought and paid” for Payne‟s testimony through the Witness Protection


      108
          Cf. Daye, 733 A.2d at 327 (“This court . . . has rejected the argument that
impeachment with the fact of immunity provides the basis for admitting prior
consistent statements of a witness accused of having a bias to shift blame to others
from the beginning.”).
      109
           Cf. Mason, 53 A.3d at 1093 (“Where the jury has been exposed to the
witness‟s motive to fabricate both before and after the prior consistent statement
was made, the better rule is to allow counsel to argue their inferences to the jury
and let jurors weigh the evidence.”).
                                        72

Program. And as we have noted, by the time the prosecutor stood up to make the

government‟s rebuttal argument, the trial court had ruled explicitly that the

government could use Payne‟s grand jury testimony to rebut the implied charge of

recent fabrication. Since a prior consistent statement is substantive evidence when

used for that purpose,110 it would seem that it was ultimately permissible for the

government to argue the credibility of Payne‟s grand jury testimony.



      More important, the prosecutors did not contend that Payne‟s prior

consistent testimony reinforced his credibility under the flawed logic that

“repetition implies veracity,” nor did they explicitly urge the jury to rely on the

truth of what Payne said in the grand jury as distinct from his testimony at trial.

Rather, the government‟s main point was simply that Payne was corroborated by

powerful, independent evidence. This certainly was a valid and permissible point

to make; and the prosecutors emphasized it in both the initial closing argument and

the rebuttal argument, usually without referring to Payne‟s grand jury testimony at

all. The references to that testimony were tangential to their theme and were only

a small part of the argument made on behalf of Payne‟s credibility.




      110
            D.C. Code § 14-102 (b).
                                        73

       Thus, we consider it by no means clear that the prosecutors improperly

bolstered Payne with his grand jury testimony, as appellants contend. We are

satisfied that the prosecutors committed no serious impropriety, if there was any at

all.   Moreover, we readily conclude that appellants suffered no substantial

prejudice as a result of any inappropriate bolstering that may have occurred.111 As

we have observed in the past, “only in a case where the government‟s proof of

guilt was „marginal‟ have we thought the prejudice from this impermissible

bolstering enough to warrant reversal without more.”112 This was not such a case.

The proof of each appellant‟s guilt was relatively strong, as the government backed

up the testimony of Payne and several other cooperating witnesses with testimony

from a host of corroborating expert and lay witnesses.113 We are confident that the




       111
           The applicable test is “whether we can say „with fair assurance, after
pondering all that happened without stripping the erroneous action from the whole,
that the judgment was not substantially swayed by the error[.]‟” Washington v.
United States, 884 A.2d 1080, 1088 (D.C. 2005) (quoting Kotteakos v. United
States, 328 U.S. 750, 765 (1946)).
       112
          Daye, 733 A.2d at 327; accord Porter v. United States, 826 A.2d 398,
410 (D.C. 2003).
       113
           So, for example, appellant Allen (who has taken the lead on appeal in
making the claim of improper bolstering) argues inter alia that the case against him
was weak and depended on Payne, “whose motives were suspect,” and that without
his grand jury testimony to reinforce his credibility, the jury “could have wondered
if Payne fabricated details of his testimony in cooperation with the government.”
                                                                        (continued…)
                                         74

references to Payne‟s grand jury testimony in the prosecutors‟ arguments made no

difference to the outcome.



      F. Denial of Separate Trials for Appellants Allen and Leaks



      Both Allen and Leaks claim the trial court abused its discretion in denying

their motions for separate trials. They assert severance was required pursuant to

Criminal Rule 14114 because the disparate charges and weight of the evidence

against their co-defendants Arrington and Hagans “created a high risk of

prejudicial spillover and invited the jury to convict [them] on a guilt-by-association

theory.”115 Specifically, Allen and Leaks complain, while they were charged with


(continued…)
Brief of Appellant Allen at 35. This is unpersuasive. While Payne unquestionably
was a key prosecution witness, there was no evidence he fabricated details of his
testimony; rather, his testimony at trial was amply corroborated, and he was one of
several witnesses who testified that Allen (along with the other defendants) was a
Delafield gang member who actively took part in the May 17 shooting. Jason
Smith, himself a participant in that shooting, testified to Allen‟s involvement in it;
Sean Gardner reported watching Allen and the others prepare immediately before
the shooting and dispose of the evidence afterward; and Marquet McCoy testified
that both Allen and Leaks remorsefully told him of their participation in the
shooting.
      114
            Super. Ct. Crim. R. 14.
      115
          Brief of Appellant Leaks at 41; see also Brief of Appellant Allen at 43
(contending that the “disparate charges and evidence” against Allen and his co-
defendants necessitated that he be tried separately).
                                          75

a single incident (the May 17, 2000, raid resulting in the murder of Hernandez and

wounding of Flores-Bonilla), the jury in their joint trial with Arrington and Hagans

heard a great deal of prejudicial testimony about numerous other violent crimes,

charged and uncharged, in which they were not involved. Allen further argues that

even with regard to the May 17 shooting, the disproportionately greater evidence

against his co-defendants was prejudicial to him and might have been excluded had

he been tried separately.116



      Under Criminal Rule 14, a trial court may grant severance if it appears that a

defendant will be prejudiced by joinder, but “[t]his discretionary authority is to be

exercised with caution;” in view of the strong policy reasons and longstanding

presumption in favor of joint trials, a court “should grant a severance under Rule

14 only if there is a serious risk that a joint trial would compromise a specific trial

right of one of the defendants, or prevent the jury from making a reliable judgment


      116
           Leaks presents the additional argument that the joinder for trial of
Arrington‟s indictments for the Tabron and Nelson shootings with the original
indictment was improper under Superior Court Criminal Rule 8 (b). On its merits,
we think this claim of misjoinder to be doubtful at best, but we need not decide it.
The Rule 8 (b) objection was not made below; the argument is made for the first
time on appeal. Even assuming Leaks has not waived the objection, he has not
made the demonstration of plain error that might justify relief on this ground. See
Taylor v. United States, 603 A.2d 451, 455 (D.C. 1992); see also Howerton v.
United States, 964 A.2d 1282, 1290 (D.C. 2009).
                                          76

about guilt or innocence.”117 We will reverse a trial court‟s denial of a motion for

severance “only upon a clear showing that it has abused its considerable

discretion.”118 To demonstrate such an abuse, an appellant must show “manifest

prejudice.”119



      Allen and Leaks have not made that showing. In the first place, that they

were not accused of having participated in any violent incidents besides the May

17 shooting does not mean substantial evidence of those other incidents would

have been excluded had they been tried separately. In addition to the shooting,

they were charged with having joined a conspiracy to assault and kill members,

associates, and friends of the Mahdi brothers‟ organization. “In a conspiracy case,

wide latitude is allowed in presenting evidence, and it is within the discretion of

the trial court to admit evidence which even remotely tends to establish the

conspiracy charged.”120      Even if Allen and Leaks had been tried separately,



      117
           Moore v. United States, 927 A.2d 1040, 1056 (D.C. 2007) (quoting
Zafiro v. United States, 506 U.S. 534, 539 (1993)).
      118
           Coleman v. United States, 948 A.2d 534, 544 (D.C. 2008) (internal
quotation marks omitted).
      119
            Id. at 544-45 (internal quotation marks omitted).
      120
         Castillo-Campos, 987 A.2d 476, 493 (D.C. 2010) (internal quotation
marks omitted) (holding that appellant was properly joined in a conspiracy trial,
                                                                  (continued…)
                                         77

considerable evidence of the charged substantive offenses in which they did not

participate would have been relevant and admissible to establish the existence of

the conspiracy. The evidence also would have been admissible to establish the

motive for the May 17 shootings. In addition, evidence of the Roxboro Place

shooting could have been admissible in separate trials of Allen and Leaks to prove

their alleged accomplice Arrington‟s possession of the weapons used in the May

17 raid. Allen and Leaks argue that had they been tried separately, the trial court

likely would have excluded some of this evidence of their co-conspirators‟ violent

actions as substantially more prejudicial than probative. But we have no reason to

doubt that much of the evidence still would have been introduced, permissibly, for

the legitimate purposes mentioned.121




(continued…)
even though fifty-three of the charged overt acts occurred before the first overt act
with which he was charged).
      121
           We think it clear, moreover, that the proof of Arrington‟s and Hagans‟s
commission of the May 17 shootings would have been relevant and admissible in
separate trials of Allen and Leaks. Allen argues that his co-defendants‟ self-
incriminating statements to other Delafield gang members would have been
excluded in a separate trial as hearsay or as being prejudicially inflammatory. But
at least some of the alleged statements likely were admissible against Allen under
the penal interest exception to the rule against hearsay, and since those statements
did not mention Allen, we are confident they were not unfairly prejudicial to him.
                                         78

      Even if that were not so, and Allen and Leaks might have had a better

chance of being acquitted had they been tried separately, that would not suffice to

demonstrate error in the denial of severance.122 In general, “[a] defendant is not

entitled to severance merely because the evidence against a codefendant is more

damaging than the evidence against him.”123 It is true that “in some cases, „where

the evidence of a defendant‟s complicity in the overall criminal venture is de

minimis when compared to the evidence against his codefendants,‟” we have

recognized the possibility of a “spillover effect” that might be so prejudicial as to

call for severance.124 But the evidence that Allen and Leaks entered the charged

conspiracy and participated in the May 17 shootings was far from de minimis,

given that Payne and Smith described on the witness stand how the two defendants

joined with them in the venture from start to finish; Gardner described seeing them

prepare for the attack and dispose of incriminating evidence afterwards; and



      122
            See Roy v. United States, 871 A.2d 498, 504 (D.C. 2005).
      123
           Hargraves v. United States, 62 A.3d 107, 116 (D.C. 2013) (quoting
Christian v. United States, 394 A.2d 1, 21 (D.C. 1978)).
      124
           Id. (quoting Christian, 394 A.2d at 21); see also, e.g., Catlett v. United
States, 545 A.2d 1202, 1209 (D.C. 1988) (“Disparity of the evidence may pose a
risk of prejudice requiring reversal, but only where the evidence of a defendant‟s
complicity in the overall criminal venture is de minimis when compared to the
evidence against his codefendants.”) (internal quotation marks omitted).
                                          79

McCoy testified that Allen and Leaks each regretfully acknowledged their

involvement to him.



      Ultimately, the issue of “spillover” prejudice turns on “whether the evidence

presented was so complex or confusing that the jury would have been unable to

make individual determinations about the guilt or innocence of each defendant.”125

We conclude this was not such a case. The non-involvement of Allen and Leaks in

any substantive crimes other than the May 17 shootings was clear; there is “no

indication that the evidence was too unwieldy for the jury to keep straight or that

jurors were unable to make individual determinations about each appellant‟s guilt

or innocence as to the substantive offenses with which each was charged.”126 To

minimize the danger of jury confusion, the government presented its evidence, as it

did in Castillo-Campos, “incident by incident, having witnesses return to the stand

multiple times to offer their testimony as to particular incidents and their

participants, rather than having each witness testify at one sitting to all incidents of

which he had knowledge.”127 The trial court instructed the jury to consider the

      125
           Hargraves, 62 A.3d at 117 (internal quotation marks, brackets and
ellipses omitted).
      126
            Castillo-Campos, 987 A.2d at 493.
      127
            Id.
                                           80

uncharged-crime evidence only in determining whether Arrington had the means to

commit the charged offenses.128 The court also instructed the jury that “[e]ach

defendant is entitled to have his guilt or innocence as to each of the crimes charged

to him determined from his own conduct and from the evidence which applies to

him as if he were being tried alone;” and that “[t]he guilt or innocence of any one

defendant of any of the crimes charged should not control or influence your

verdicts as to any other defendant.” In view of all these factors, we are confident

“[t]he jury clearly did not find [Allen or Leaks] guilty of anything based on the

evidence of his co-defendants‟ greater culpability.”129 The trial court did not abuse

its discretion in denying their severance motions.



      G. Sufficiency of the Evidence against Allen and Leaks



      Leaks and Allen contend the government presented insufficient evidence

that they had a specific intent to kill to support their convictions for the armed first-




      128
           As previously mentioned, to reduce the potential for unfair prejudice, the
court also excluded evidence that anyone was killed in the Roxboro incident.
      129
            Hargraves, 62 A.3d at 117.
                                          81

degree murder of Hernandez130 and the AWIKWA of Flores-Bonilla.131

Arrington‟s declaration that they were “going to go back down there and light them

[the Mahdis] up” was, Leaks argues, “ambiguous at best” and only indicated a plan

to shoot up the Mahdis‟ neighborhood, not a specific plan to kill anyone.

Moreover, Leaks asserts, “[t]here was no evidence that any persons were in view,

or that any of the Delafield members specifically shot at any person,” during the

attack on May 17, 2000; rather, he says, “the evidence was that they shot at a

house,” and while “they could reasonably have believed [the house] to have been

occupied,” that would not be enough to show the requisite specific intent to kill.132

Allen, who adopts Leaks‟s arguments, asserts in addition that there was no

evidence he actually fired a weapon that evening (as there was with respect to each

of the other appellants).




      130
           “First-degree premeditated murder is murder committed with the specific
intent to kill after premeditation and deliberation.” Kitt v. United States, 904 A.2d
348, 353 (D.C. 2006).
      131
           “To prove the AWIKWA charges . . . the government had to show
beyond a reasonable doubt that [appellants]: (1) made an assault on the
[complainant]; and (2) did so with specific intent to kill; (3) while armed.” Nixon
v. United States, 730 A.2d 145, 148 (D.C. 1999).
      132
            Brief of Appellant Leaks at 49.
                                         82

      When reviewing a sufficiency challenge, “[w]e view the evidence in the

light most favorable to the government, recognizing the province of the trier of fact

to weigh the evidence, determine the credibility of the witnesses and to draw

reasonable inferences from the testimony.”133 A “conviction will be overturned

only where there has been no evidence produced from which guilt may reasonably

be inferred.”134



      The evidence in this case showed that appellants, including Leaks and Allen,

agreed upon and carried out a plan of retaliation for Nadir Mahdi‟s attempt to kill

Arrington and his comrades earlier that day. They decided to go to Fourteenth

Street to shoot Mahdi gang members. They armed themselves for the purpose with

massive, lethal firepower, including two assault rifles. Upon arriving on the scene,

they immediately unleashed an indiscriminate attack that lasted for minutes, firing

a hail of bullets in the direction of the house where Nadir Mahdi had been seen.135




      133
            Dickerson v. United States, 650 A.2d 680, 683 (D.C. 1994).
      134
            Lewis v. United States, 767 A.2d 219, 222 (D.C. 2001).
      135
           Allen‟s assertion that there was no evidence he fired a weapon is
incorrect. Although Payne and Smith testified they did not see whether he did so,
Gardner testified that Allen told him he fired the shotgun twice before it jammed,
and the police found two expended shotgun shell casings in the stolen Accord in
which Allen had ridden. But even if Allen did not shoot, the remaining evidence
                                                                     (continued…)
                                          83

Hernandez was in plain sight out on the street close to that house when she was

gunned down in the fusillade.136 Flores-Bonilla was inside her neighboring house

when she was wounded by a bullet that came in through her window. Based on

this evidence, we think the jury was entitled to find that appellants all set forth on a

mission to Fourteenth Street to kill Mahdi gang members they found there, and that

their intent to do so extended to the killing of Hernandez and wounding of Flores-

Bonilla if only because each of those bystander victims was in the wide zone of

lethal danger appellants intentionally created by their barrage of gunfire in their

attempt to carry out their mission. As the trial court instructed the jury, “if a

person intentionally creates a kill zone to ensure the death of his primary victim[,]

you may infer, from the method used, an intent to kill others concurrent with the

intent to kill the primary victim.”137 Further, the doctrine of transferred intent, on



(continued…)
supported a finding that he shared the intent to kill Mahdi gang members when he
joined in the undertaking to do so.
      136
           For this reason, we reject Leaks‟s assertion that there was no evidence
appellants saw and deliberately shot at anyone during the attack. The jury readily
could have found that Hernandez was visible to appellants, and that at least one
appellant deliberately fired on her.
      137
           See, e.g., Freeman v. United States, 912 A.2d 1213, 1219 (D.C. 2006)
(“Even though appellant . . . merely fired in [the decedent‟s] direction, this court
has held that causing another person to be in a „zone of harm‟ is sufficient to
establish a specific intent to kill.”); Nixon v. United States, 730 A.2d 145, 149
(D.C. 1999) (“[W]here the means employed to commit the crime against a primary
                                                                      (continued…)
                                         84

which the jury also was instructed, allowed appellants to be held liable for the

death of Hernandez and wounding of Flores-Bonilla even though the appellants

intended to kill Madhis.138 We conclude, therefore, that the evidence was sufficient

for the jury to find that Leaks and Allen possessed the requisite intent to kill to

support their convictions of first-degree murder while armed and AWIKWA.



      H. Cumulative Effect of the Errors



      Appellants argue that the combined prejudicial effect of the errors in this

case warrants reversal of their convictions even if no single error alone was grave

enough to require such relief. We have recognized that multiple errors must be

evaluated in light of their cumulative impact on the fairness of the trial.139

Assessing whether the cumulative impact of several errors mandates reversal is not


(continued…)
victim created a zone of harm around that victim, the factfinder can reasonably
infer that the defendant intended that harm to all who are in the anticipated zone.”)
(quoting Ruffin v. United States, 642 A.2d 1288, 1298 (D.C. 1994)).
      138
           See O'Connor v. United States., 399 A.2d 21, 24 (D.C. 1979) (noting that
the doctrine of transferred intent “provides that when a defendant purposely
attempts to kill one person but by mistake or accident kills another, the felonious
intent of the defendant will be transferred from the intended victim to the actual,
unintended victim”).
      139
            See Foreman v. United States, 792 A.2d 1043, 1058 (D.C. 2002).
                                         85

conceptually difficult when the same evaluative standard applies to each error. For

example, when all the errors are non-constitutional and preserved for appellate

review, and the traditional Kotteakos standard therefore applies to each of them,

we readily apply that standard to the combination of errors: We must be satisfied

that the errors en masse did not “substantially” influence the jury‟s verdict in order

to affirm the judgment on appeal.140 Similarly if the errors all were unpreserved,

their aggregate impact would have to amount to plain error before the court might

exercise its discretion to grant relief.141 And presumably, if the errors all are

constitutional and preserved, so that the Chapman standard applies to each error,

we would have to reverse unless we could say that even in combination they were

harmless beyond a reasonable doubt.



      The present case is not so simple; we have identified (or assumed arguendo)

preserved constitutional error in the admission of the Mahdi plea proffers;

preserved non-constitutional error in the introduction of Leaks‟s inculpatory
      140
           Id. at 1058-59 (citing the test for harmless non-constitutional error set
forth in Kotteakos v. United States, 328 U.S. 750, 765 (1946)).
      141
          See Euceda v. United States, 66 A.3d 994, 1011 (D.C. 2013) (“We review
all of these claims and their cumulative effect for plain error because Mr. Euceda's
trial counsel did not object in any of these matters.”); United States v. Necoechea,
986 F.2d 1273, 1282-83 (9th Cir. 1993) (“[A]ll of the errors Necoechea raises are
subject to plain error review. Therefore we review the cumulative impact of the
possible plain errors for plain error.”).
                                          86

statements to McCoy; and (possible) unpreserved error in the admission of party-

opponent statements and the joinder of indictments for trial. Each type of error is

subject to a different test (Chapman, Kotteakos, plain error) for determining

whether it requires reversal. This court has never addressed how to evaluate the

cumulative impact of such a mixed bag of errors, and there is little pertinent

authority elsewhere. The Supreme Court has yet to confront the issue. As for the

federal appellate courts, it appears that only the Tenth Circuit has delved into the

question.     It has concluded that “[i]f any of the errors being aggregated are

constitutional in nature, the cumulative error must be harmless beyond a

reasonable doubt, in accordance with Chapman;”142 and that if there are both

preserved and unpreserved errors, a two-stage process of evaluation should be

followed.143     It is unclear how other appellate courts would approach the

problem.144


      142
           United States v. Toles, 297 F.3d 959, 972 (10th Cir. 2002) (citing United
States v. Rivera, 900 F.2d 1462, 1470 n.6 (10th Cir. 1990) (en banc)).
      143
            The Tenth Circuit has described this process as follows:


               [W]hen there are both preserved and unpreserved errors,
               cumulative-error analysis should proceed as follows:
               First, the preserved errors should be considered as a
               group under harmless-error review. If, cumulatively,
               they are not harmless, reversal is required. If, however,
               they are cumulatively harmless, the court should consider
                                                                       (continued…)
                                          87

      For now, however, we need not grapple with the enigmas of the cumulative

error doctrine. Our assessment of the strength of the government‟s case and the

innocuousness (as we have discussed) of the few errors we have found or assumed



(continued…)
           whether those preserved errors, when considered in
           conjunction with the unpreserved errors, are sufficient to
           overcome the hurdles necessary to establish plain error.
           In other words, the prejudice from the unpreserved error
           is examined in light of any preserved error that may have
           occurred. For example, the defendant may not be able to
           establish prejudice from the cumulation of all the
           unpreserved errors, but factoring in the preserved errors
           may be enough for the defendant to satisfy his burden of
           showing prejudice. If so, the fourth prong of plain-error
           review must then be examined.

United States v. Caraway, 534 F.3d 1290, 1302 (10th Cir. 2008).
      144
           See, e.g., United States v. Warman, 578 F.3d 320, 349 n.4 (6th Cir. 2009)
(finding it unnecessary to decide whether to consider harmless and plain errors
“together or separately”); United States v. Baker, 432 F.3d 1189, 1224 (11th Cir.
2005) (stating that “because the defendants did not preserve any of their
constitutional evidentiary claims, we review the aggregate effect of the district
court‟s constitutional and non-constitutional errors under the Kotteakos standard
for each defendant”); United States v. Fernandez, 388 F.3d 1199, 1256-57 (9th Cir.
2004) (“To the extent that we have found that any claimed error of the district
court was harmless, or that claimed error did not rise to the level of plain error, we
conclude that the cumulative effect of such claimed errors is also harmless because
it is more probable than not that, taken together, they did not materially affect the
verdict.”). The Fifth Circuit has declared that cumulative error of any kind
“justifies reversal only when errors „so fatally infect the trial that they violated the
trial‟s fundamental fairness.‟” United States v. Delgado, 672 F.3d 320, 344 (5th
Cir. 2012) (en banc) (citing United States v. Fields, 483 F.3d 313, 362 (5th Cir.
2007)).
                                         88

arguendo convinces us that, even in combination, and even applying a Chapman

standard across the board, there is no reasonable possibility the errors affected the

outcome of appellants‟ trial.145



                                   III. Conclusion



      For the foregoing reasons, we affirm appellants‟ convictions and the

judgment of the Superior Court.



                                              So ordered.

      145
            In this respect, we may echo a passage from an opinion of the First
Circuit:

             The cumulative error doctrine is inapposite here. While
             we have uncovered a few benign bevues . . . the errors
             were not portentous; they were few and far between; they
             possessed no special symbiotic effect; they occurred in
             the course of a two-month trial; and the government‟s
             case was very strong. Consequently, the errors, in the
             aggregate, do not come close to achieving the critical
             mass necessary to cast a shadow upon the integrity of the
             verdict.

             Considering the trial‟s length, complexity, and hard-
             fought nature, the [trial] court‟s handling of it evokes our
             admiration. Appellants‟ focus on cumulative error does
             not change the picture.

United States v. Sepulveda, 15 F.3d 1161, 1196 (1st Cir. 1993).